        


EXHIBIT 10.4






























LIMITED LIABILITY COMPANY AGREEMENT
OF
NMFC SENIOR LOAN PROGRAM III LLC

























































--------------------------------------------------------------------------------


    




TABLE OF CONTENTS
Article 1 DEFINITIONS
1


Article 2 GENERAL PROVISIONS
7


 
Section 2.1    Formation of the Limited Liability Company
7


 
Section 2.2    Company Name
7


 
Section 2.3    Place of Business; Agent for Service of Process
7


 
Section 2.4    Principal Purpose and Powers of the Company
7


 
Section 2.5    Fiscal Year
9


 
Section 2.6    Liability of Members
9


 
Section 2.7    Member List
9


 
Section 2.8    Member Representations and Warranties
9


 
Section 2.9    Separate Legal Entity
9


Article 3 COMPANY CAPITAL AND INTERESTS
12


 
Section 3.1    Capital Commitments; Capital Contributions
12


 
Section 3.2    Temporary Advances
13


 
Section 3.3    Defaulting Members
13


 
Section 3.4    Interest or Withdrawals
15


Article 4 ALLOCATIONS
15


 
Section 4.1    Capital Accounts
15


 
Section 4.2    General Allocations
15


 
Section 4.3    Changes of Interests
15


 
Section 4.4    Income Taxes and Tax Capital Accounts
16


Article 5 DISTRIBUTIONS
16


 
Section 5.1    General
16


 
Section 5.2    Withholding
17


 
Section 5.3    Reserves; Re-Investment; Certain Limitations; Distributions in
Kind
17


Article 6 MANAGEMENT OF COMPANY
18


 
Section 6.1    Management Generally; Approval of Administrative Services
Agreement
18


 
Section 6.2    Composition of the Board
19


 
Section 6.3    Meetings of the Board
20


 
Section 6.4    Quorum; Acts of the Board; Material Actions
20


 
Section 6.5    Participation in Meetings by Electronic Communications
21


 
Section 6.6    Compensation of Board Members; Expenses
21


 
Section 6.7    Removal of Board Members
21


 
Section 6.8    Board as Agent
22


 
Section 6.9    Officers
22


 
Section 6.10    Officers as Agents
22


 
Section 6.11    Duties of Board, Board Members and Officers; Disclaimer of
Duties
22


 
Section 6.12    Reliance by Third Parties
23


 
Section 6.13    Allocation of Investment Opportunities
23


 
Section 6.14    Indemnification; Exculpation
23







i
        

--------------------------------------------------------------------------------

        


 
Section 6.15    Tax Matters Member
26


Article 7 TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS
26


 
Section 7.1    Transfers by Members
26


 
Section 7.2    Withdrawal by Members
28


Article 8 TERM, DISSOLUTION AND LIQUIDATION OF COMPANY
28


 
Section 8.1    Term
28


 
Section 8.2    Dissolution
28


 
Section 8.3    Wind-Up
30


Article 9 ACCOUNTING, REPORTING AND VALUATION PROVISIONS
31


 
Section 9.1    Books and Accounts
31


 
Section 9.2    Financial Reports; Tax Return
32


 
Section 9.3    Confidentiality
33


 
Section 9.4    Valuation
35


Article 10 MISCELLANEOUS PROVISIONS
36


 
Section 10.1    Power of Attorney
36


 
Section 10.2    Determination of Disputes
37


 
Section 10.3    Certificate of Formation; Other Documents
37


 
Section 10.4    Force Majeure
37


 
Section 10.5    Notice of Litigation or Regulatory Proceedings
37


 
Section 10.6    Applicable Law
38


 
Section 10.7    Waivers
38


 
Section 10.8    Notices
38


 
Section 10.9    Construction
38


 
Section 10.10    Amendments
39


 
Section 10.11    Legal Counsel
40


 
Section 10.12    Execution
40


 
Section 10.13    Binding Effect
40


 
Section 10.14    Severability
40


 
Section 10.15    Computation of Time
40


 
Section 10.16    Entire Agreement
40









ii

--------------------------------------------------------------------------------


    



LIMITED LIABILITY COMPANY AGREEMENT
OF
NMFC SENIOR LOAN PROGRAM III LLC
This Limited Liability Company Agreement of NMFC Senior Loan Program III LLC
(the “Company”), dated as of April 25, 2018, is entered into by and between
SkyKnight Income II, LLC, a Delaware limited liability company, and New Mountain
Finance Corporation, a Delaware corporation, as the members hereunder (each, a
“Member” and collectively, the “Members”).
WHEREAS, the Members desire to form a limited liability company under the Act
(as defined below) managed by a Board (as defined below) for the purposes and
pursuant to the terms set forth herein.
NOW THEREFORE, in consideration of the mutual agreements set forth below, and
intending to be legally bound, the Members hereby agree as follows:







--------------------------------------------------------------------------------


        


Article 1
DEFINITIONS
For purposes of this Agreement, the following terms shall have the following
meanings:
“Account Control Agreement” shall have the meaning set forth in Section 2.4(b).
“Act”: the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101, et seq.,
as from time to time in effect.
“Administrative Agent”: New Mountain Finance Administration, L.L.C., a Delaware
limited liability company, or an Affiliate thereof retained by the Company with
Board Approval to perform non-discretionary administrative, transactional and
loan services for the Company. The Administrative Agent will not provide any
investment advisory services for or on behalf of the Company or any Subsidiary
or Alternative Investment Vehicle.
“Administrative Services Agreement”: the Administration Agreement between the
Company and the Administrative Agent, as amended from time to time with Board
Approval.
“Affiliate”: with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control,” when used with respect to any specified Person means, the possession,
directly or indirectly, of the power to vote more than 25% of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Agreement” shall mean this Limited Liability Company Agreement, as it may from
time to time be amended.
“Alternative Investment Vehicle” shall mean any partnership, corporation,
limited liability company or other entity created by the Company, for purposes
of making, holding and disposing of one or more Investments.
“Approved Valuation Expert” shall have the meaning set forth in Section
9.4(a)(iii).
“Board” shall mean the Board of Managers of the Company.
“Board Approval” shall mean, as to any act to be taken or approval to be
provided by the Company, the approval or subsequent ratification by the Board in
the manner provided in Section 6.4.
“Board Member” shall mean each individual designated or appointed to serve as a
member of the Board in accordance with this Agreement.
“Board Observer” shall mean each individual designated by a Member from time to
time to serve in such capacity in accordance with Section 6.2(c).
“Business Day” shall have the meaning set forth in Section 10.15.
“Capital Account” shall mean as to each Member, the capital account maintained
on the books of the Company for such Member in accordance with Section 4.1.




2

--------------------------------------------------------------------------------

        


“Capital Call Notice” shall have the meaning set forth in Section 3.1(a).
“Capital Commitment” shall mean as to each Member, the total amount set forth on
the Member List, which is contributed and/or agreed to be contributed to the
Company by such Member as a Capital Contribution pursuant to the terms of this
Agreement.
“Capital Contribution” shall mean as to each Member, the amount equal to the sum
of (i) the aggregate amount of cash actually contributed to the equity capital
of the Company by such Member and (ii) the value, as specifically approved by
Board Approval, of any other assets actually contributed to the equity capital
of the Company by such Member, in each case as set forth on the Member List. The
Capital Contribution of a Member that is an assignee of all or a portion of an
equity interest in the Company shall include the Capital Contribution of the
assignor (or a pro rata portion thereof in the case of an assignment of less
than the entire interest of the assignor).
“Certificate of Formation” shall mean the certificate of formation of the
Company filed under the Act, as from time to time amended.
“Code” shall mean the Internal Revenue Code of 1986, as from time to time
amended.
“Collateral” shall have the meaning set forth in Section 2.4(b).
“Company” shall have the meaning set forth in the preamble of this Agreement.
“Company Counsel” shall have the meaning set forth in Section 10.11.
“Default Date” shall have the meaning set forth in Section 3.3(a).
“Default Rate” shall mean, with respect to any period, the rate equal to (i) the
sum of (A) the average LIBOR Rate during such period (expressed as an annual
rate) plus (B) five percent (5.0%) per annum, multiplied by (ii) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365.
“Defaulting Member” shall have the meaning set forth in Section 3.3(a).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as from
time to time amended.
“ERISA Plan” shall mean a Person that is an “employee benefit plan” within shall
have the meaning of, and subject to the provisions of, ERISA.
“Expenses” shall mean all fees, costs and expenses, of whatever nature, directly
or indirectly borne by the Company or for the Company by a Member, including,
without limitation: Organization Costs; costs borne under the Administrative
Services Agreement; any sub-administrative services agreement or borne with
respect to any Subsidiary or Alternative Investment Vehicle; any expenses or
payments with respect to any Facility, such as commitment fees, principal and
accrued interest; all out-of-pocket and travel costs and expenses reasonably
incurred by a Member in connection with Investments by the Company; but
excluding, for the avoidance of doubt, any indemnities borne by the Company.




3

--------------------------------------------------------------------------------

        


“Facility”: shall mean any credit facility secured by any assets owned directly
or indirectly by the Company and/or any Subsidiary and/or Alternative Investment
Vehicle in connection with the Company’s incurrence of indebtedness for borrowed
money.
“GAAP” shall mean United States generally accepted accounting principles or any
successor accounting principles thereto, in effect from time to time.
“GAAP Profit or GAAP Loss” shall mean, as to any transaction or fiscal period,
the net income or loss of the Company under GAAP.
“Harm” shall have the meaning set forth in Section 6.14(a).
“Indemnified Person” shall have the meaning set forth in Section 6.14(a).
“Independent Board Member” shall have the meaning set forth in Section 6.2(a).
“Initial Capital Contribution” shall mean the Capital Contribution made by each
Member in connection with the formation of the Company (such Capital
Contributions and the related value deemed approved by the Board) as detailed in
Schedule C.
“Initial Closing” shall mean the date of the initial closing of the Company,
which shall take place on or around April 25, 2018.
“Investment” shall mean, to the extent permitted by the Credit and Security
Agreement, an investment of any type held, directly or indirectly, by the
Company from time to time. By way of example, and without limitation,
Investments may include loans, notes, bonds and other debt instruments, total
return swaps and other derivative instruments, participation interests,
warrants, equity securities (including common stock, preferred stock, limited
liability company membership interests, partnership interests and structured
equity products), portfolios of any of the foregoing and derivative instruments
related to any of the foregoing.
“Investment Advisers Act” shall mean the Investment Advisers Act of 1940, as
from time to time amended.
“Investment Company Act” shall mean the Investment Company Act of 1940, as from
time to time amended.
“Investment Period” shall mean the period commencing on the date of the Initial
Closing and ending on the fifth anniversary of the Initial Closing, subject to
extension for up to one (1) year with the approval of the Board.
“Investment Proceeds” shall have the meaning set forth in Section 5.1(a).
“Investor Laws” shall mean the United States Bank Secrecy Act, the United States
Money Laundering Act of 1986, the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, the USA Patriot Act or any
other law or regulation to which the Company, a Member, or such Member’s
investment in the Company may be subject from time to time.
“Investor-Related Taxes” shall mean any tax withheld from the Company or paid
over by the Company, in each case, directly or indirectly, with respect to or on
behalf of a Member, and interest, penalties and/or any additional amounts with
respect thereto, including without limitation, (i) a tax that is determined




4

--------------------------------------------------------------------------------

        


based on the status, action or inaction (including the failure of a Member to
provide information to eliminate or reduce withholding or other taxes) of a
Member, or (ii) an “imputed underpayment” within the meaning of Section 6225 of
the Code and any other similar tax, attributable to a Member, as determined by
the NMFC in its discretion.
“LIBOR Rate” shall mean the one-month London InterBank Offered Rate, which for
purposes hereof shall be deemed to equal, for each day of a calendar quarter,
such rate as of the first day of such quarter.
“Credit and Security Agreement” shall have the meaning set forth in Section
2.4(b).
“CSA Administrative Agent” shall have the meaning set forth in Section 2.4(b).
“CSA Lenders” shall have the meaning set forth in Section 2.4(b).
“CSA Securities Intermediary” shall have the meaning set forth in Section
2.4(b).
“Material Action” shall have the meaning set forth in Section 6.4(b).
“Member” shall mean each Person identified as a Member in the first sentence
hereof, and any Person that is or becomes a Member of the Company in accordance
with the terms of Section 7.1.
“Member List” shall have the meaning set forth in Section 2.7.
“NMFC” shall mean New Mountain Finance Corporation, a Delaware corporation, or
any Person substituted for NMFC as a Member pursuant to the terms of this
Agreement.
“Non-Contributing Member” shall have the meaning set forth in Section 3.2.
“Non-Independent Board Member” shall mean a Board Member that is not an
Independent Board Member.
“Organization Costs” shall mean all out-of-pocket costs and expenses reasonably
incurred directly by the Company or indirectly for the Company by a Member or
its Affiliates in connection with the formation, capitalization and financing of
the Company, the initial offering of Company interests to SkyKnight and NMFC,
and the preparation by the Company to commence its business operations,
including, without limitation, reasonable and documented (i) fees and
disbursements of legal counsel to the Company or its Affiliates and to SkyKnight
and NMFC, (ii) accountant fees and other fees for professional services,
(iii) travel costs and other out-of-pocket expenses, and (iv) costs incurred in
connection with the establishment of a Facility.
“Outside Indemnitors” shall have the meaning set forth in Section 6.14(e).
“Person” shall include an individual, corporation, partnership, association,
joint venture, company, limited liability company, trust, governmental authority
or other entity.
“Portfolio Company” shall mean, with respect to any Investment, any Person that
is the issuer of any equity securities, equity-related securities or
obligations, debt instruments or debt-related securities or obligations
(including senior debt instruments, including investments in senior loans,
senior debt securities and any notes, bonds or other evidences of indebtedness,
preferred equity, warrants, options, subordinated




5

--------------------------------------------------------------------------------

        


debt, mezzanine securities or similar securities or instruments) that are the
subject of such Investment. Portfolio Companies do not include Subsidiaries.
“Portfolio Investment” shall have the meaning set forth in Section 2.4(b).
“Priority of Payments” shall mean the provisions of the Credit and Security
Agreement setting forth the order of application and distribution on a periodic
basis of principal proceeds, interest proceeds and other proceeds of the
Company’s investments.
“Proceeding” shall have the meaning set forth in Section 6.14(a).
“Profit or Loss” shall mean, as to any transaction or fiscal period, the GAAP
Profit (“Profit”) or GAAP Loss (“Loss”) with respect to such transaction or
period, with such adjustments thereto as may be required by this Agreement;
provided that in the event that the Value of any Company asset is adjusted under
Section 9.4, the amount of such adjustment shall in all events be taken into
account in the same manner as gain or loss from the disposition of such asset
for purposes of computing Profit or Loss, and the gain or loss from any
disposition of such asset shall be calculated by reference to such adjusted
Value; and provided, further, that GAAP Profit or GAAP Loss may be adjusted with
Board Approval, including any adjustment to amortize Organization Costs over
four (4) years or such other period deemed appropriate by Board Approval.
“Promissory Notes” shall mean the promissory notes, variable funding notes or
other notes delivered to the CSA Lenders from time to time pursuant to the
Credit and Security Agreement, as amended, restated, replaced, modified or
supplemented from time to time.
“Proportionate Share” shall mean, as to any Member, the percentage that its
Capital Contribution represents of all Capital Contributions.
“Reserved Amount” shall have the meaning set forth in Section 5.3(a).
“Revolving Credit Loan” shall mean any revolving credit facility or similar
credit facility provided by the Company or any Subsidiary, directly or
indirectly, to a borrower or acquired from another Person; provided that in the
case of any such credit facility provided or acquired indirectly through another
entity which is not wholly owned by the Company, the Revolving Credit Loan shall
be the Company’s proportionate share thereof.
“SEC” shall mean the U.S. Securities and Exchange Commission or its staff.
“Senior Secured Loans” shall mean senior secured loans that are secured by a
first lien or a second lien on some or all of the obligor’s assets, including,
without limitation, traditional senior secured loans and any related Revolving
Credit Loan or delayed draw loan as well as loans provided pursuant to
unitranche credit facilities which are secured by a first lien on some or all of
the obligor’s assets.
“SkyKnight” shall mean SkyKnight Income II, LLC, a Delaware limited liability
company.
“Special Member” shall have the meaning set forth in Section 8.2(b).
“Special Purpose Provisions” shall have the meaning set forth in Section
10.10(c).




6

--------------------------------------------------------------------------------

        


“Subsidiary” shall mean any special purpose financing vehicle directly or
indirectly owned, in whole or in part, and solely controlled by the Company;
provided that a Subsidiary shall not include any Alternative Investment Vehicle
or Portfolio Company.
“Tax Matters Member” shall have the meaning set forth in Section 6.15.
“Temporary Advance” shall have the meaning set forth in Section 3.2.
“Temporary Advance Rate” shall mean, with respect to any period, the rate equal
to (i) the sum of (A) the average LIBOR Rate during such period (expressed as an
annual rate) plus (B) five percent (5.0%) per annum, multiplied by (ii) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is 365.
“Transaction Documents” shall mean the Credit and Security Agreement, the
Account Control Agreement, the Promissory Notes and the other “Transaction
Documents” or “Loan Documents” as defined in the Credit and Security Agreement.
“Treasury Regulations” shall mean all final and temporary federal income tax
regulations, as amended from time to time, issued under the Code by the United
States Treasury Department.
“Valid Company Purposes” shall include, subject to the terms and provisions of
the Credit and Security Agreement, directly or indirectly: (i) making and
entering into Investments or acquiring assets, and entering into, and complying
with obligations under, any Facility, (ii) making Investments which the Company
or any of its Subsidiaries was committed to make in whole or in part (as
evidenced by a commitment letter, term sheet or letter of intent, or definitive
legal documents under which less than all advances have been made) and
satisfying funding or other obligations with respect to all Investments
including any ongoing funding obligations relating to all Revolving Credit Loans
that are revolving loans and delayed draw term loans, (iii) funding Reserved
Amounts, (iv) making protective investments (including making protective
advances and/or exchanges), which may require capital commitments and ongoing
obligations of the Company, any Alternative Investment Vehicle or any
Subsidiary, (v) satisfying collateral requirements or margin calls for any
Facility or any derivative instrument or making capital contributions to avoid
or cure any borrowing base deficiency, default, event of default, potential
termination event or termination event relating to any Facility or any
derivative instrument or other indebtedness incurred by the Company or a
Subsidiary and repaying such indebtedness, (vi)  paying Expenses,
indemnification amounts payable under this Agreement, and such other costs and
expenses as set forth herein, (vii) taking any action in furtherance of the
foregoing, including, without limitation, making any state or federal regulatory
or public filings of certificates, documents or other instruments, or (viii) any
matter in connection with the foregoing, or any decision or action relating to
such matter (actions described in clauses (i) through (viii) are subject, in
each instance, to obtaining Board Approval pursuant to Section 6.4).
“Value” shall mean, as of the date of computation with respect to some or all of
the assets of the Company or any assets acquired by or contributed to the
Company, the value of such assets determined in accordance with Section 9.4;
provided that the initial Value of any asset (other than cash) contributed as a
Capital Contribution shall be determined by Board Approval as provided in
Section 3.1(a).

ARTICLE 2    
GENERAL PROVISIONS

Section 2.1    Formation of the Limited Liability Company. The Company was
formed under and pursuant to the Act upon the filing of the Certificate of
Formation in the office of the Secretary of State of




7

--------------------------------------------------------------------------------

        


the State of Delaware, and the Members hereby agree to continue the Company
under and pursuant to the Act. The Members agree that the rights, duties and
liabilities of the Members shall be as provided in the Act, except as otherwise
provided herein. Each Person being admitted as a Member as of the date hereof
shall be admitted as a Member at the time such Person has executed this
Agreement or a counterpart of this Agreement.

Section 2.2    Company Name. The name of the Company shall be “NMFC Senior Loan
Program III LLC” or such other name as approved by Board Approval.

Section 2.3    Place of Business; Agent for Service of Process.
(a)    The registered office of the Company in the State of Delaware shall be
c/o CT Corporation, 1209 North Orange Street, Wilmington, DE 19801, or such
other place as the Board may designate. The principal business office of the
Company shall be at 787 Seventh Avenue, 49th Floor, New York, New York, 10019,
or such other place as may be approved by Board Approval (with prompt written
notice of such principal business office being provided to each of the Members).
The Company may also maintain additional offices at such place or places as may
be approved by Board Approval.
(b)    The agent for service of process on the Company pursuant to the Act shall
be CT Corporation, 1209 North Orange Street, Wilmington, DE 19801, or such other
Person as the Board may designate with Board Approval.

Section 2.4    Principal Purpose and Powers of the Company.
(a)    The principal purpose of the Company is, directly or indirectly (through
Subsidiaries, Alternative Investment Vehicles or other Persons), to make
Investments, including Investments in Senior Secured Loans that are made to
middle-market companies or in broadly syndicated Senior Secured Loans.
(b)    In furtherance of such purpose, the Company shall have the following
powers, subject in each instance to obtaining Board Approval pursuant to Section
6.4:
(i)    to acquire corporate loans that the Board believes satisfy the
eligibility criteria for a permitted loan under the terms of the Credit and
Security Agreement so long as the Credit and Security Agreement remains in full
force and effect (otherwise, as determined by the Board) (collectively, the
“Portfolio Investments”) by way of purchase or capital contribution and to fund
all or a portion of the purchase price thereof and expenses relating thereto or
incurred in connection with the Credit and Security Agreement and the other
Transaction Documents, by borrowing from the lenders under the Credit and
Security Agreement;
(ii)    to purchase Portfolio Investments from Persons who are not Affiliates of
the Company, and so long as the Credit and Security Agreement remains in full
force and effect, solely to the extent permitted by the Credit and Security
Agreement;
(iii)    upon purchasing a Portfolio Investment that is a commercial loan, to
become a party to any related agreements as a lender in respect of such
Portfolio Investment, and so long as the Credit and Security Agreement remains
in full force and effect, solely to the extent permitted by the Credit and
Security Agreement;




8

--------------------------------------------------------------------------------

        


(iv)    to dispose of Portfolio Investments from time to time, and so long as
the Credit and Security Agreement remains in full force and effect, solely to
the extent permitted by the Credit and Security Agreement;
(v)    to hold property ancillary to the Portfolio Investments such as equity
securities received upon exercise of remedies or in connection with a workout or
bankruptcy proceeding affecting the applicable Portfolio Company and proceeds
thereof, and so long as the Credit and Security Agreement remains in full force
and effect, solely to the extent permitted by the Credit and Security Agreement;
(vi)    to enter into and to exercise its rights and perform its obligations
under the credit and security agreement, loan and servicing agreement or other
credit facility agreement (as amended, restated, modified or supplemented from
time to time, the “Credit and Security Agreement”), to be entered into among the
Company, as the borrower, each of the lenders from time to time party thereto
(the “CSA Lenders”), NMFC, as the collateral manager or servicer, Citibank,
N.A., as the administrative agent (together with any successor in such capacity,
the “CSA Administrative Agent”), and U.S. Bank National Association, as the
collateral agent (together with any successor in such capacity, the “CSA
Collateral Agent”) and collateral administrator (together with any successor in
such capacity, the “CSA Collateral Administrator”);
(vii)    to enter into and to exercise its rights and perform its obligations
under the securities account control agreement or similar agreement (as amended,
restated, modified or supplemented from time to time, the “Account Control
Agreement”), among the Company, as debtor, the CSA Collateral Agent, as secured
party, and U.S. Bank National Association, as the securities intermediary
(together with any successor in such capacity, the “CSA Securities
Intermediary”);
(viii)    (A) to grant a security interest to the CSA Collateral Agent, for the
benefit of the CSA Lenders and the other Secured Parties (as defined in the
Credit and Security Agreement), in all of the Company’s right, title and
interest in and to all of its assets, including the Portfolio Investments and
the proceeds thereof (as more specifically described in the Credit and Security
Agreement, the “Collateral”) to secure all of its obligations under the
Transaction Documents; (B) to execute and deliver Promissory Notes to the CSA
Lenders if required under the Credit and Security Agreement or requested by any
of the CSA Lenders; (C) to appoint NMFC as its servicer or collateral manager
under the Credit and Security Agreement and authorize NMFC to acquire,
administrate and dispose of Portfolio Investments in accordance with the terms
of this Agreement and the Credit and Security Agreement as further set forth in
Section 6.1(c) hereof; and (D) to enter into, execute and deliver, perform its
obligations under and exercise its rights under any of the other Transaction
Documents;
(ix)    to open and maintain all bank accounts and/or securities accounts
permitted or required by the Credit and Security Agreement and to pay all fees
and expenses in connection therewith;
(x)    to preserve and maintain its limited liability company existence; and




9

--------------------------------------------------------------------------------

        


(xi)    to engage in any activity and to exercise powers permitted to limited
liability companies under the laws of the State of Delaware that are incidental
to the foregoing and necessary or convenient to accomplish the foregoing.

Section 2.5    Fiscal Year. The fiscal year of the Company shall end on December
31 of each year.

Section 2.6    Liability of Members. Except as expressly provided in this
Agreement, a Member shall have such liability for the repayment, satisfaction
and discharge of the debts, liabilities and obligations of the Company only as
is provided by the Act. A Member that receives a distribution made in violation
of the Act shall be liable to the Company for the amount of such distribution to
the extent, and only to the extent, required by the Act. The Members shall not
otherwise be liable for the repayment, satisfaction or discharge of the
Company’s debts, liabilities and obligations, except that each Member shall be
required to make Capital Contributions in an amount up to their respective
Capital Commitments in accordance with the terms of this Agreement and shall be
required to repay any distributions which are not made in accordance with this
Agreement.

Section 2.7    Member List. The Administrative Agent shall cause to be
maintained in the principal office of the Company a list in the form of
Schedule A attached hereto (the “Member List”) setting forth, with respect to
each Member, such Member’s name, address, Capital Commitment, Capital
Contributions, Proportionate Share and such other information as the
Administrative Agent or the Board may deem necessary or desirable or as required
by the Act. The Administrative Agent shall from time to time update the Member
List as required to reflect accurately the information therein. Any reference in
this Agreement to the Member List shall be deemed to be a reference to the
Member List as in effect from time to time.

Section 2.8    Member Representations and Warranties. Each Member represents and
warrants that (i) such Member (and each holder of voting securities of such
Member, to the extent that such Member may be deemed to have been formed for the
purpose of investing in the Company) are “qualified purchasers”, as that term is
defined under the Investment Company Act, (ii) such Member is not a “Benefit
Plan Investor”, as that term is defined under Section 3(42) of ERISA and any
regulations promulgated thereunder, (iii) such Member is duly incorporated or
formed, as applicable, and is validly existing in good standing as a corporation
or limited liability company, as applicable, under the laws of the State of
Delaware and possesses all requisite power and authority necessary to carry out
the its obligations under this Agreement; and (iv) the execution and delivery of
this Agreement by such Member, and the performance by such Member of its
obligations hereunder, have been duly authorized by all necessary corporate or
limited liability company action, as applicable, and upon execution and delivery
by each of the other parties hereto, this Agreement will be a legal, valid and
binding agreement of such Member, enforceable against such Member in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).

Section 2.9    Separate Legal Entity. Notwithstanding anything to the contrary
in this Agreement or in any other document governing the Company, the Company
shall be operated in such a manner that it would not be substantively
consolidated in the estate of any Person in the event of a bankruptcy or
insolvency of such Person, and in such regard the Company shall:
(a)    at all times have at least one Independent Board Member whose consent
shall be required for the Company to take any Material Action;
(b)    not become involved in the day-to-day management of any other Person;




10

--------------------------------------------------------------------------------

        


(c)    conduct all business correspondence of the Company and other
communication in the Company’s own name and through its own authorized officers
and/or agents;
(d)    make all investments to be made by it solely in its own name;
(e)    not commingle any of its assets with the assets of any Member or with
those of any other Person and maintain its own deposit account or accounts,
separate from those of any other Person, with the CSA Securities Intermediary or
other commercial banking institutions if permitted by the Credit and Security
Agreement;
(f)    maintain (i) its Company records and books of account and its financial
and accounting books and records in compliance with generally accepted
accounting principles, separate from those of any Member or from those of any
other Person and (ii) maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person and not have
its assets listed on any financial statement of any other Person; provided,
however, that the Company’s assets and liabilities may be included in a
consolidated financial statement of its Affiliates so long as (x) the
separateness of the Company from such Affiliate and (y) the fact that the
Company’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate is disclosed by such Affiliate within all such
consolidated financial statements;
(g)    pay solely from its own assets all obligations, liabilities and
indebtedness of any kind incurred by the Company, and not pay, assume or
guarantee from its assets any obligations or indebtedness of any Member or any
other Person or hold itself or its credit out as being available to satisfy the
obligations of any Member or any other Person;
(h)    not engage in transactions except as expressly set forth in this
Agreement, the Credit and Security Agreement or any other Transaction Document
and matters necessarily incident thereto and shall observe all necessary,
appropriate and customary limited liability company formalities;
(i)    not enter into any transaction with any Affiliate, other than those
transactions expressly contemplated or permitted by this Agreement or the Credit
and Security Agreement;
(j)    transact all business with Affiliates on an arm’s length basis (except
for services provided by NMFC in its capacity as Collateral Manager) and
pursuant to enforceable agreements (it being understood that (i) the Transaction
Documents satisfy such requirement and (ii) actions taken in accordance with the
express provisions of the Transaction Documents satisfy such requirement);
(k)    prepare separate tax returns from its Members (so long as the Company has
more than one Member);
(l)    maintain sufficient duly compensated agents (including the Administrative
Agent acting pursuant to the Administrative Services Agreement) to run its
contemplated business and operations and compensate its agents from its own
available funds for services provided to it (provided that NMFC, as collateral
manager or servicer under the Credit and Security Agreement, will not receive
compensation for such services);
(m)    not acquire obligations or securities of any Member or, except as
otherwise provided in the Credit and Security Agreement or any other Transaction
Document, pledge its assets for the benefit of any other Person;




11

--------------------------------------------------------------------------------

        


(n)    except as required by the Credit and Security Agreement or any other
Transaction Document, not assume or guaranty any liabilities of any Member or
any other Person;
(o)    not incur, create or assume any indebtedness for borrowed money other
than the indebtedness to be incurred under the Credit and Security Agreement
(including as evidenced by the Promissory Notes) or as expressly permitted
herein or under the Credit and Security Agreement or any other Transaction
Document;
(p)    not make or permit to remain outstanding any loan or advance to, or own
or acquire any stock or securities of, any Person, except that the Company may
invest in those investments permitted herein and under the Credit and Security
Agreement;
(q)    to the fullest extent permitted by law, not engage in any dissolution,
liquidation, consolidation, merger, asset sale or transfer of ownership
interests other than such activities as are expressly permitted herein or
pursuant to the Credit and Security Agreement or any other Transaction Document;
(r)    not declare or permit any distribution to any Member or any of their
respective Affiliates other than out of legally available funds and otherwise in
accordance with the Credit and Security Agreement or any other Transaction
Document;
(s)    hold itself out and identify itself as a separate and distinct entity
under its own name and not as a division or part of any other Person. The
Company shall engage in transactions solely in its own name and through its own
authorized officers and agents (which may include NMFC in its capacity as
collateral manager or servicer under the Credit and Security Agreement or a
replacement collateral manager or servicer in accordance with Section 6.1(c)
hereof). Except to the extent provided herein, in the Administrative Services
Agreement or in the Credit and Security Agreement or any other Transaction
Document (including as provided in the preceding sentence), no Affiliate of the
Company shall be appointed as an agent of the Company;
(t)    promptly correct any known misunderstanding regarding its separate
identity; and
(u)    maintain adequate capital in light of its contemplated business
operations (provided, however, the foregoing shall not require the Members to
make additional capital contributions to the Company) and not engage in any
transaction with any of its Affiliates involving any intent to hinder, delay or
defraud any Person.
Failure of the Company to comply with any of the foregoing covenants or any
other covenants contained in this Agreement shall not affect the status of the
Company as a separate legal entity or the limited liability of the Independent
Board Member.

ARTICLE 3    
COMPANY CAPITAL AND INTERESTS

Section 3.1    Capital Commitments; Capital Contributions.
(a)    Each Member’s Capital Commitment shall be set forth on Schedule D and on
the Member List. Each Member’s initial Capital Contributions shall be set forth
on Schedule C. In exchange for each Member’s Capital Commitment, each Member has
received an interest in the Company, including such Member’s interest in the
capital, income, gains, losses, deductions and




12

--------------------------------------------------------------------------------

        


expenses of the Company, the right to designate, appoint, remove and replace
Board Members and their respective successors and the right to vote, if any, on
certain Company matters, in each instance in accordance with and subject to the
terms and conditions of this Agreement. There will only be one class of
interests in respect of and issued by the Company. Each Member’s Capital
Contribution shall be subject to Board Approval and shall be made from time to
time upon no less than three (3) Business Days prior notice from the
Administrative Agent (or any other Person with the power and authority to call
the Capital Commitments) specifying (i) the amount then to be paid, (ii) the
intended use of such funds (including for the making or purchasing interests in
Investments on behalf of the Company, any Subsidiary or Alternative Investment
Vehicle, payment of Expenses, and payment of indemnification and/or other
obligations), and (iii) the due date for the related Capital Contribution (each,
a “Capital Call Notice”); provided that, the Board shall not authorize any
Capital Contribution from a Member unless a related capital call is made on all
other Members, pro rata, based upon their respective Capital Commitments;
provided further that to the extent that the intended use of any such capital
call is to avoid an adverse consequence under the Credit and Security Agreement,
the Capital Contributions with respect to such capital call shall not exceed 10%
of the Advances Outstanding (as such term is defined in the Credit and Security
Agreement) as of the date of such capital call. Each Capital Contribution shall
be payable in cash in U.S. dollars or, with Board Approval, in in-kind
contributions of Investments or other assets at a value and pursuant to transfer
documentation approved by the Board. For the avoidance of doubt, for purposes of
calculating the unpaid balances of the Capital Commitments, in-kind
contributions will carry the value approved by the Board at the time the
contribution is made. Capital Contributions shall be made by all Members pro
rata based on their respective Capital Commitments.
(b)    Capital Contributions made in cash which are not used for their intended
purpose or for any other purpose permitted by the terms of this Agreement shall
be returned to the Members within ninety (90) days in the same proportion in
which made, in which case such amounts shall be added back to the unfunded
Capital Commitments of the Members and may be recalled by the Company as set
forth in this Article 3; provided, however, that no such amount shall be paid to
a Member that is, or has been, a Defaulting Member at any time during such
ninety (90) day period. Capital Contributions which have been returned to
Members also may be recalled to the extent provided by Section 5.3(a).
(c)    The Members shall under no circumstance be obligated to make Capital
Contributions to the Company in excess of their respective Capital Commitments.
(d)    During the Investment Period, the Company may request Capital
Contributions to fund the purchase of Investments and, to the extent that
Expenses are not reimbursed by the obligor of an Investment made by the Company,
to pay Expenses. After the end of the Investment Period, the Members shall be
released from any further obligations to make Capital Contributions with respect
to their Capital Commitments, except to (i) fund a pending Capital Call Notice;
(ii) fund an Investment that the Company has committed to prior to the
termination of the Investment Period; (iii) fund an Investment under active
consideration pursuant to a memorandum of understanding or letter of intent,
whether or not binding, by the Company prior to the end of the Investment
Period; and (iv) take any actions in clauses (ii) , (iii), (v) and (vi) of Valid
Company Purposes.

Section 3.2    Temporary Advances.
(a)    Subject to Board Approval, one or more Members or their subsidiaries, in
its discretion, may make loans (each, a “Temporary Advance”) to temporarily fund
the obligations of




13

--------------------------------------------------------------------------------

        


another Member who fails to make Capital Contributions as set forth in Section
3.1 or to provide the funding contemplated by Section 3.2(b) (“Non-Contributing
Member”), by paying the amount of such Temporary Advance to the Company on
behalf of the Non-Contributing Member. Temporary Advances plus interest at the
Temporary Advance Rate accrued thereon, shall be repaid directly by the
Non-Contributing Member or be returned, as and when available, from Investment
Proceeds otherwise distributable to such Non-Contributing Member (and such
distributions shall be treated for all purposes of this Agreement as distributed
to such Non-Contributing Member); provided, that, a Member’s repayment of
interest in respect of a Temporary Advance shall not reduce the amount of such
Member(s) remaining Capital Commitment. For example, if the Company has called
Capital Contributions of $200 from the Members (i.e., $100 per Member), and one
Member contributes $200 because the Non-Contributing Member is unwilling or
unable to contribute its $100 before the date required by Section 3.1, then the
$100 advanced on behalf of the Non-Contributing Member shall constitute a
Temporary Advance. The parties agree that the Temporary Advances shall be a
non-recourse loan from the Member making such Temporary Advance to the
Non-Contributing Member followed by a Capital Contribution by the
Non-Contributing Member to the Company.
(b)    If the Board fails to timely approve a call for Capital Contributions in
cash in accordance with Section 3.1 that is (i) requested by any Member and
(ii) intended to avoid or cure any borrowing base deficiency, default, event of
default, potential termination event or termination event relating to any
Facility or any derivative instrument or other indebtedness incurred by the
Company or a Subsidiary, each of the other Members may, in its sole discretion,
fund in cash only the amount necessary to avoid or cure such borrowing base
deficiency, default, event of default, potential termination event or
termination event as required under the terms of any such Facility, derivative
instrument or other indebtedness of the Company or any Subsidiary without Board
Approval, and the amount of any such funding shall be shall be deemed a
Temporary Advance from the advancing Member to the Non-Contributing Member and
repaid or returned to the advancing Member (together with interest accruing on
such amount accrued thereon at the Temporary Advance Rate) as set forth in
Section 3.2(a); provided that all interest due and payable in respect of any
Temporary Advance shall be the sole responsibility of the Non-Contributing
Member(s) and shall not reduce the amount of such Non-Contributing Member(s)
remaining Capital Commitment.

Section 3.3    Defaulting Members.
(a)    Upon the failure of any Member (a “Defaulting Member”) to pay in full any
portion of such Member’s Capital Commitment within the time period specified in
the related Capital Call Notice (the Business Day next succeeding the
tenth (10th) Business Day immediately following the expiration of such time
period being the “Default Date”) in accordance with Section 3.1(a), each
non-Defaulting Member, in its sole discretion, shall have the right, without
notice to the Defaulting Member, to pursue one or more of the following remedies
on behalf of the Company:
(i)    collect such unpaid portion (and all attorneys’ fees and other costs
incident thereto) by exercising and/or pursuing any legal remedy the Company may
have;
(ii)    contribute such unpaid portion to the Company, which amount shall be
deemed a Temporary Advance and returned to the non-defaulting Member pursuant to
Section 3.2 hereof;




14

--------------------------------------------------------------------------------

        


(iii)    charge interest on the unpaid balance of any overdue Capital Commitment
at a rate equal to the Default Rate, from the date such balance was due and
payable through the date full payment for such Capital Commitment is actually
made; and/or
(iv)    exercise all rights of a secured creditor at law or in equity, including
the right to sell all of the interest in the Company held by the Defaulting
Member to the Company or another Person (including, without limitation, an
existing Member) at a price equal to the Capital Account of the Defaulting
Member adjusted to reflect the Value of the Company as determined as of the date
of the last valuation pursuant to Section 9.4 (and be required to assume the
Defaulting Member’s remaining Capital Commitment), with the proceeds from such
sale to be applied in the following order: first, to the payment of the expenses
of the sale; second, to the payment of the expenses of the Company resulting
from the default, including court costs and penalties, if any, and reasonable
attorneys’ fees and costs; third, to the payment of all amounts due from the
Defaulting Member to the Company, including the amount of the Defaulting
Member’s Capital Contribution required pursuant to the related Capital Call
Notice and interest due thereon pursuant to Section 3.3(a)(iii); fourth, to the
Defaulting Member, an amount up to fifty percent (50%) of the amount the
Defaulting Member previously contributed to the Company less any distributions
previously made to the Defaulting Member; and thereafter, any remainder to the
Company;
Except as set forth below, the non-Defaulting Member’s election to pursue any
one of such remedies shall not be deemed to preclude the Company or such
non-Defaulting Member from pursuing any other such remedy, or any other
available remedy, simultaneously or subsequently. For the avoidance of doubt, if
applicable, a Member shall not be deemed to be a Defaulting Member until the
resolution of any dispute as to whether the Member failed to pay in full any
portion of such Member’s Capital Commitment within the time period specified in
the related Capital Call Notice in accordance with Section 3.1(a).
(b)    Notwithstanding any provision of this Agreement to the contrary,
(i)    a Defaulting Member shall remain fully liable to the creditors of the
Company to the extent provided by law as if such default had not occurred;
(ii)    a Defaulting Member shall not be entitled to distributions made after
the Default Date until the default is cured;
(iii)    a default may be cured by a Defaulting Member within ten days by
contribution to the Company of an amount equal to the sum of the unpaid balance
of any overdue Capital Commitment plus interest accrued therein at the Default
Rate; and
(iv)    the Company shall not make new Investments after the Default Date until
the default is cured, except as permitted pursuant to clauses (ii) through
(viii) of Valid Company Purposes.

Section 3.4    Interest or Withdrawals. Except for the payment of interest in
connection with a Temporary Advance as provided in Section 3.2, no Member shall
be entitled to receive any interest on any Capital Contribution to the Company.
Except as otherwise specifically provided herein, no Member shall be entitled to
withdraw any part of its Capital Contributions or Capital Account balance.




15

--------------------------------------------------------------------------------


        


ARTICLE 4    
ALLOCATIONS

Section 4.1    Capital Accounts.
(a)    An individual capital account (a “Capital Account”) shall be maintained
for each Member consisting of such Member’s Capital Contributions, increased or
decreased by Profit or Loss allocated to such Member, decreased by the cash or
Value of property distributed to such Member (giving net effect to any
liabilities the property is subject to, or which the Member assumes), and
otherwise maintained consistent with this Agreement. In the event that the
Administrative Agent determines that it is prudent to modify the manner in which
Capital Accounts, including all debits and credits thereto, are computed in
order to be maintained consistent with this Agreement, the Administrative Agent
shall, subject to Board Approval, make such modifications and promptly inform
the Members of each such modification. Capital Accounts shall be maintained in a
manner consistent with applicable Treasury Regulations.
(b)    Profit or Loss shall be allocated among Members as of the end of each
quarter; provided that Profit or Loss shall also be allocated at the end of
(i) each period terminating on the date of any withdrawal by any Member,
(ii) each period terminating immediately before the date of any admission, or
any increase in Capital Commitment, of any Member, (iii) each period terminating
immediately before the date of any change in the relative Capital Account
balances of the Members, (iv) the liquidation of the Company, or (v) any period
which is determined by Board Approval to be appropriate.

Section 4.2    General Allocations. Profit or Loss shall be allocated among the
Members as provided by this Section 4.2.
(a)    Loss shall be allocated among the Members pro rata in accordance with
their Capital Account balances. Profit shall be allocated among the Members
(a) first, pro rata until the cumulative amount of Profit allocated to a Member
equals the cumulative amount of Loss previously allocated to such Member, and
thereafter (b) pro rata in accordance with the Members’ Capital Account
balances.
(b)    The provisions of this Agreement are intended to comply with Section
704(b) of the Code and the Treasury Regulations promulgated thereunder and shall
be interpreted and applied in a manner consistent with such Section and such
Treasury Regulations, including but not limited the minimum gain chargeback
requirements of Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4) and
the “qualified income offset” requirements of Treasury Regulations Section
1.704-1(b)(2)(ii)(d).

Section 4.3    Changes of Interests. For purposes of allocating Profit or Loss
for any fiscal year or other fiscal period between any permitted transferor and
transferee of a Company interest, or between any Members whose relative Company
interests have changed during such period, or to any withdrawing Member that is
no longer a Member in the Company, the Company shall allocate according to any
method allowed by the Code and approved by the Tax Matters Member. Distributions
with respect to an interest in the Company shall be payable to the owner of such
interest on the date of distribution subject to the provisions of this
Agreement. For purposes of determining the Profit or Loss allocable to or the
distributions payable to a permitted transferee of an interest in the Company or
to a Member whose interest has otherwise increased or decreased, Profit or Loss
allocations and distributions made to predecessor owners with respect to such




16

--------------------------------------------------------------------------------

        


transferred interest or increase of interest shall be deemed allocated and made
to the permitted transferee or other holder.

Section 4.4    Income Taxes and Tax Capital Accounts.
(a)    The Company shall be treated as a partnership for U.S. federal income tax
purposes.
(b)    Each item of income, gain, loss, deduction or credit shall be allocated
in the same manner as such item is allocated pursuant to Section 4.2.
(c)    Income, gains, losses and deductions with respect to any property (other
than cash) contributed or deemed contributed to the capital of the Company
shall, solely for income tax purposes, be allocated among the Members so as to
take account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its value at the time of the
contribution or deemed contribution in accordance with Section 704(c) of the
Code and the Treasury Regulations. Such allocations shall be made in such manner
and utilizing such permissible tax elections as determined by the Board.
If there is a revaluation of the property of the Company, subsequent allocations
of income, gains, losses or deductions with respect to such property shall be
allocated among the Members so as to take account of any variation between the
adjusted tax basis of such property to the Company for federal income tax
purposes and its value in accordance with Section 704(c) of the Code and the
Treasury Regulations. Such allocations shall be made in such manner and
utilizing such permissible tax elections as determined by the Board.
(d)    Allocations pursuant to this Section 4.4 are solely for federal, state
and local tax purposes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or allocable share of income, gain,
loss, deduction and credit (or items thereof).

ARTICLE 5    
DISTRIBUTIONS

Section 5.1    General.
(a)    Subject to Section 3.2 and Section 5.1(b), amounts received by the
Company pursuant to Priority of Payments under the Credit and Security Agreement
(collectively “Investment Proceeds”) shall, to the extent permitted by the
Credit and Security Agreement, be used by the Company in the following order of
priority:
(i)    First, to pay any and all taxes of whatever nature owed directly or
indirectly by the Company;
(ii)    Second, to pay Expenses;
(iii)    Third, to distribute any amounts to the Members in accordance with
Section 5.1(c);
(iv)    Fourth, upon the dissolution of the Company pursuant to Section 8.2, the
payment of all amounts due and deposit of all reasonable reserves required
pursuant to Section 8.3; and




17

--------------------------------------------------------------------------------

        


(v)    Fifth, with Board Approval, to the Members as distributions in respect of
their interests in the Company in proportion to their respective Capital Account
balances.
(b)    The amount of any distributions of Investment Proceeds may be reduced
and/or reinvested as provided by Section 5.2 and Section 5.3, including, without
limitation, for the purpose of reinvesting proceeds received from Investments as
set forth in Section 5.3.
(c)    To the extent of available cash and cash equivalents following the
payment of clauses (i) through (ii) of Section 5.1(a) and if permitted by the
Credit and Security Agreement, the Company shall make distributions quarterly in
an amount equal to the investment company taxable income and net capital gains
(each as computed under Subchapter M of the Code) earned in the preceding
quarter, shared among the Members in proportion to their respective Capital
Account balances. Available cash and cash equivalents shall exclude Reserved
Amounts and any amounts, determined with Board Approval, that are likely to be
used for Valid Company Purposes in the future.

Section 5.2    Withholding. The Company may withhold from any distribution to
any Member any amount which the Company has paid or is obligated to pay in
respect of any withholding or other tax or Investor-Related Taxes, including,
without limitation, any interest, penalties or additions with respect thereto,
imposed on any income of or distributions to such Member, and such withheld
amount and any Investor-Related Taxes with respect to a Member shall be
considered a distribution, as the case may be, to such Member for purposes
hereof. If no payment is then being made to such Member in an amount sufficient
to pay the Company’s withholding obligation, any amount which the Company is
obligated to pay shall be deemed an interest-free advance from the Company to
such Member, payable by such Member by withholding from subsequent distributions
or, with Board Approval, within ten (10) days after receiving written request
for payment from the Company or Administrative Agent.

Section 5.3    Reserves; Re-Investment; Certain Limitations; Distributions in
Kind. Notwithstanding the foregoing provisions:
(a)    The Company may withhold from any distribution a reasonable reserve which
the Board determines to be appropriate for working capital of the Company or to
discharge costs, Expenses, indemnification amounts payable under this Agreement,
and liabilities of the Company (whether or not accrued or contingent), or
otherwise to be in the best interests of the Company for any Valid Company
Purpose (such reasonable reserve being referred to herein as the “Reserved
Amount”). Any part or all of such Reserved Amount that is released from reserve
with Board Approval (other than to make payments on account of a purpose for
which the reserve was established) shall be distributed to the Members in
accordance with Section 5.1 through Section 5.2.
(b)    During the Investment Period, the Board may reinvest (or retain for
reinvestment) all or a portion of the Investment Proceeds received during the
Investment Period to make any Investment approved by the Board that is
reasonably expected at the time the amount is retained. To the extent the
Company makes a distribution of Investment Proceeds to a Member during the
Investment Period or thereafter in accordance with this Section 5.3(b)
representing a return of capital, such amount shall be added to the unfunded
Capital Commitment of such Member and may be recalled by the Company under
Article 3; provided that in no event will a Member’s unfunded Capital Commitment
be increased above its aggregate Capital Commitment. After the end of the
Investment Period, all or any portion of the Investment Proceeds received by the
Company may be used, in the Board’s discretion, for the purposes that Capital
Contributions may be called after the Investment Period pursuant to Section
3.1(d).




18

--------------------------------------------------------------------------------

        


(c)    In no event shall the Company be required to make a distribution to the
extent that it would (i) render the Company insolvent or (ii) violate
Section 18-607(a) of the Act.
(d)    No part of any distribution shall be paid to any Member which owes the
Company, at the time of such distribution, any amount required to be paid to the
Company pursuant to Article 3. Any such withheld distribution shall be deemed to
be distributed to such Member and shall be applied against the past due amounts
(including any unpaid interest that has accrued on such past due amounts) until
(i) such Member’s Capital Commitment has been paid in full or (ii) all past due
installments of such Member’s Capital Contributions required by Article 3 have
been paid in full by such Member, and, thereafter, the remaining balance, if
any, shall be paid to such Member, without interest.
(e)    The Company shall not distribute Investments in kind (excluding cash and
cash equivalents) other than with Board Approval. Distributions of loans,
securities and of other non-cash assets of the Company other than upon the
dissolution and liquidation of the Company shall only be made pro rata to all
Members (in proportion to their respective shares of the total distribution)
with respect to each loan security or other such asset distributed. Securities
listed on a national securities exchange that are not restricted as to
transferability and unlisted securities for which an active trading market
exists and that are not restricted as to transferability shall be valued in the
manner contemplated by Section 9.4 as of the close of business on the day
preceding the distribution, and all other loans, securities and other non-cash
assets shall be valued as determined in the last valuation made pursuant to
Section 9.4.
(f)    Subject to Board Approval, a Member may elect to waive all or any portion
of a distribution otherwise payable to such Member at which time the waived
amount of the distribution shall be treated as a Capital Contribution by such
Member and shall decrease such Member’s unfunded Capital Commitment by the same
amount.

ARTICLE 6    
MANAGEMENT OF COMPANY

Section 6.1    Management Generally; Approval of Administrative Services
Agreement.
(a)    The management of the Company and its affairs (including exercising any
right, power, privilege or interest of the Company in or with respect to any
Subsidiary and Alternative Investment Vehicle) shall be vested in the Board,
which shall act as the “manager” of the Company for the purposes of the Act.
Unless otherwise provided herein, all consents, approvals, votes, waivers or
other decisions to be made by the Members hereunder and under the Administrative
Services Agreement shall require Board Approval. Notwithstanding the foregoing
or any other provision contained herein to the contrary, to the extent that any
action is required under applicable law to be taken by the Members (including in
their capacity as members of the Company), the unanimous vote of all Members
will control.
(b)    The Company is entering into the Administrative Services Agreement with
the Administrative Agent, pursuant to which certain non-discretionary
administrative functions are delegated by the Board to the Administrative Agent,
which Administrative Agent may further delegate any such functions to a
sub-administrator with Board Approval. The Administrative Agent will not provide
any investment advisory services for or on behalf of the Company or any
Subsidiary or Alternative Investment Vehicle. The Administrative Services
Agreement is hereby approved by the Members, and shall not require Board
Approval for its initial execution and delivery; provided that any amendments
thereto shall be subject to Board Approval.
(c)    The Company will appoint NMFC as its collateral manager or servicer under
the Credit and Security Agreement. In such capacity, NMFC will have authority to
acquire, administrate and dispose of investments and other assets on behalf of
the Company to the extent permitted under this Agreement and the Credit and
Servicing Agreement and to take such other actions as are delegated or assigned
to it on behalf of the Borrower under the Transaction Documents. NMFC will not
receive compensation for such services but will be entitled to be reimbursed by
the Company for its out-of-pocket expenses and to customary indemnification from
the Company, which the Company shall pay to it subject to the Priority of
Payments under the Credit and Security Agreement. In accordance with the Credit
and Security Agreement, if certain termination events occur (including an Event
of Default under and as defined in the Credit and Security Agreement), the CSA
Administrative Agent, at the direction of the requisite percentage of the CSA
Lenders, may remove and replace NMFC with a third party to act as collateral
manager or servicer, which replacement collateral manager or servicer may be
entitled to payment of a fee to be paid by the Company subject to the Priority
of Payments under the Credit and Security Agreement.



Section 6.2    Composition of the Board.
(a)    Subject to Section 2.9, all business and affairs of the Company
(including exercising any right, power, privilege or interest of the Company in
or with respect to any Subsidiary and Alternative Investment Vehicle) shall be
managed by or under the direction of the Board. The Members may determine at any
time by mutual agreement the number of Board Members to constitute the Board and
the authorized number of Board Members may be increased or decreased by
unanimous approval of the Members at any time; provided that at all times the
Board shall include at least one Board Member who is an Independent Board
Member. An “Independent Board Member” shall be




19

--------------------------------------------------------------------------------

        


a Board Member who is not at such time, and shall not have not been at any time,
(i) a manager, officer, employee or Affiliate of the Company or any major
creditor, or a manger, officer or employee of any such Affiliate (other than an
Independent Board Member or similar position of the Company or an Affiliate) or
(ii) the beneficial owner of any limited liability company interests of the
Company or any voting, investment or other ownership interests of any Affiliate
of the Company or of any major creditor. The term “major creditor” shall mean a
financial institution to which the Administrative Agent, the Company, any lender
to the Company or any of their respective subsidiaries or Affiliates has
outstanding indebtedness for borrowed money in a sum sufficiently large as would
reasonably be expected to influence the judgment of the proposed Independent
Board Member adversely to the interest of the Company when its interests are
adverse to those of the Administrative Agent, the Company, any such lender or
any of their Affiliates and successors. The initial number of Board Members
shall be three (3), and each Member shall have the right to designate or appoint
one (1) initial Board Member, and the Members may designate and appoint by
mutual agreement the initial Independent Board Member. At all times, the Board
shall have equal representation between the Members. Each Board Member
designated or appointed by a Member (or the Members, as applicable) shall hold
office until a successor is designated or appointed or until such Board Member’s
earlier death, resignation, expulsion or removal. No resignation or removal of
an Independent Board Member, and no appointment of a successor Independent Board
Member, shall be effective until such successor shall have accepted his or her
appointment as an Independent Board Member by a written instrument and shall
have signed this Agreement pursuant to Section 8.2(b). In the event of any
vacancy in the Board, the Members may designate and appoint by mutual agreement
a replacement board member to fill such vacancy and in the event of a vacancy in
the position of Independent Board Member, the Members shall, as soon as
practicable, designate and appoint a successor Independent Board Member. The
Independent Board Member shall have a single vote solely in connection with any
Material Action, and the Non-Independent Board Members designated and appointed
by each Member (or the Members, as applicable) collectively shall have a single
vote on all matters. Each Non-Independent Board Member must be an officer or
employee of a Member.
(b)    Subject to Section 2.9, the Board shall have the power to do any and all
acts necessary, convenient or incidental to or for the furtherance of the
purposes described herein, including all powers, statutory or otherwise, and the
Board has the authority to bind the Company.
(c)    In addition to any Board Members designated or appointed by the Members
pursuant to Section 6.2(a), each Member shall have the right to designate one
(1) Board Observer from time to time, who shall be entitled to receive notice of
and attend any meetings of the Board, and to receive any written or electronic
materials distributed to Board Members generally, but shall have no voting
rights. For the avoidance of doubt, Board Observers shall have no rights or
privileges other than as expressly set forth in this Section 6.2(c), including
any authority, either express or implied, to act on behalf of or otherwise bind
the Company, and shall not be considered Board Members for any purpose
hereunder.

Section 6.3    Meetings of the Board. The Board may hold meetings, both regular
and special, within or outside the State of Delaware. Regular meetings of the
Board may be held without notice at such time and at such place as shall from
time to time be determined by the Board. Special meetings of the Board may be
called by a Board Member on not less than one (1) Business Day’s notice to each
Board Member by telephone, facsimile, mail, electronic mail or any other means
of electronic communication designated by the Board Member, and special meetings
shall be called by a Board Member in like manner and with like notice upon the
written request of any one or more of the Board Members. A Board Member may
waive




20

--------------------------------------------------------------------------------

        


notice to the Board Member of a meeting for which purpose a Board Member’s
participation in a meeting shall be deemed to waive notice of the meeting if
notice was not provided pursuant to this Section 6.3.

Section 6.4    Quorum; Acts of the Board; Material Actions.
(a)    At all meetings of the Board, a quorum requires at least two (2) Board
Members; provided that at least one (1) Board Member is present that was
designated or appointed by each Member. The unanimous approval of all the Board
Members present at any meeting at which there is a quorum shall be required to
approve any act of or on behalf of the Company, including any act set forth on
Schedule B attached hereto; provided that the Board may approve any act of or on
behalf of the Company without a meeting and without a vote if consented to, in
writing or by electronic transmission, by Board Members having not less than the
minimum number of votes that would be necessary to authorize or take such action
at a meeting at which all Board Members entitled to vote thereon were present
and voted. If a quorum shall not be present at any meeting of the Board, the
Board Members present at such meeting may adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present. Any action required or permitted to be taken at any meeting of the
Board may be taken without a meeting if an equal number of members of the Board
designated or appointed by each Member consent thereto by executing the related
written consent (including, without limitation, by e-mail), and the writing or
writings are filed with the minutes of proceedings of the Board. If, at the time
of a meeting of the Board, a Member is a Defaulting Member, a non-defaulting
Member may unilaterally elect to (i) waive the requirement that a Board Member
designated or appointed by the Defaulting Member be present for purposes of
achieving quorum and/or (ii) elect to allow any act of or on behalf of the
Company to be taken with unanimous approval of the present Board Members
designated or appointed by the non-defaulting Members.
(b)    Notwithstanding any other provision of this Agreement or any other
document governing the formation, management or operation of the Company and
notwithstanding any provision of law that otherwise so empowers the Company, the
Members, the Board, the Board Members or any other Person, neither the Board,
the Board Members nor any other Person shall be authorized or empowered, nor
shall they permit the Company, without the prior unanimous written consent of
all of the Board Members, including the Independent Board Member (and no such
actions shall be taken or authorized unless there is at least one Independent
Board Member then serving in such capacity), to take any of the following
actions with respect to the Company (each such action, a “Material Action”): (i)
institute proceedings to be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against the Company or to
the substantive consolidation of the Company with any Member or Affiliate, (ii)
file a petition or consent to a petition seeking reorganization or relief under
any applicable federal or state law relating to bankruptcy or insolvency, (iii)
seek any relief under any law relating to the relief from debts or the
protection of debtors, or consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Company or a substantial part of its property, or make any assignment for the
benefit of creditors, (iv) except as required by law, admit in writing its
inability to pay its debts generally as they become due, (v) commence any action
or proceeding for the dissolution of the Company pursuant to Section 8.2 hereof
or consent to such proceeding or action, (vi) amend, modify or waive any Special
Purpose Provisions or (vii) take any action in furtherance of any of the
foregoing or amend any of the provisions that prohibit acting without the
consent of the Independent Board Member or that require the consent of the
Independent Board Member to pursue any action.




21

--------------------------------------------------------------------------------


        


Section 6.5    Participation in Meetings by Electronic Communications. Members
of the Board may participate in meetings of the Board by means of telephone
conference, video conference or similar communications equipment that allows all
persons participating in the meeting to hear each other, and such participation
in a meeting shall constitute presence in person at the meeting. If all the
participants are participating by telephone conference or similar communications
equipment, the meeting shall be deemed to be held at the principal place of
business of the Company.

Section 6.6    Compensation of Board Members; Expenses. The Board shall have the
authority to fix the compensation of the Board Members. Non-Independent Board
Members shall not receive any compensation for service on the Board. The Board
Members may be paid their expenses, if any, of attendance at meetings of the
Board, which may be a reimbursement or a fixed sum for attendance at each
meeting of the Board (in such amount as determined by the Board). No such
payment shall preclude any Board Member from serving the Company in any other
capacity and receiving compensation therefor.

Section 6.7    Removal of Board Members.
(a)    Unless otherwise restricted by law, any Non-Independent Board Member may
be removed or expelled, with or without cause, at any time by the Member that
designated or appointed such Non-Independent Board Member, and any vacancy
caused by any such removal or expulsion may be filled by an officer or employee
of such Member, with the approval of the other Member (which approval shall not
be unreasonably withheld).
(b)    The Independent Board Member shall only be removed (i) for acts or
omissions that constitute willful disregard of, bad faith or gross negligence
with respect to, or a breach of such Independent Board Member’s duties under
this Agreement, (ii) if such Independent Board Member has engaged in or has been
charged with, or has been convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Board Member or acts relating to
dishonesty, embezzlement, falsification of records or similar acts of
malfeasance, (iii) if such Independent Board Member is unable to perform his or
her duties as Independent Board Member due to death, disability or incapacity,
(iv) if such Independent Board Member no longer meets the qualifications for an
Independent Board Member set forth above or (v) with the consent of each Member
(for any or no reason). No resignation or removal of an Independent Board
Member, and no appointment of a successor Independent Board Member, shall be
effective until such successor shall have accepted his or her appointment as an
Independent Board Member by a written instrument and shall have signed this
Agreement pursuant to Section 8.2(b).

Section 6.8    Board as Agent. To the extent of its powers set forth in this
Agreement, the Board is the manager of the Company for the purpose of the
Company’s business, and the actions of the Board taken in accordance with such
powers set forth in this Agreement shall bind the Company. Notwithstanding the
last sentence of Section 18-402 of the Act, except as provided in this Agreement
or in a resolution of the Board, neither a Member nor a Board Member may bind
the Company.

Section 6.9    Officers. The officers of the Company shall be designated by the
Board. Additional or successor officers of the Company shall be chosen by the
Board. Any number of offices may be held by the same person. The salaries, if
any, of all officers shall be fixed by or in the manner prescribed by the Board,
although initially it is not expected that officers will receive any
compensation. The officers of the Company shall hold office until their
successors are chosen and qualified. Any officer may be removed at any time,
with or without cause, by the affirmative vote of the Board. Any vacancy
occurring in any office of the Company shall be filled by the Board.




22

--------------------------------------------------------------------------------


        


Section 6.10    Officers as Agents. The officers, to the extent of their powers
set forth in this Agreement or otherwise vested in them by action of the Board,
not inconsistent with this Agreement, are agents of the Company for the purpose
of the Company’s business and the actions of the officers taken in accordance
with such powers shall bind the Company.

Section 6.11    Duties of Board, Board Members and Officers; Disclaimer of
Duties.
(a)    To the extent that, at law or in equity, the Board, a Board Member or an
officer of the Company has duties (including fiduciary duties) and liabilities
relating thereto to the Company or to any Member, the Board or such Board Member
or officer acting in good faith pursuant to the terms of this Agreement shall
not be liable to the Company or to any Member for its good faith reliance on the
provisions of this Agreement. Furthermore, each Non-Independent Board Member
shall be entitled to act in the interests of the Member that elected, designated
or appointed them to the Board, and such Non-Independent Board Member shall not,
by virtue of such position, be deemed to owe fiduciary or other duties to the
Company or to the other Members. Accordingly, each of the Members and the
Company hereby disclaims and waives any and all fiduciary or other duties that,
absent such waiver, may be specified or implied by applicable law, and in doing
so, acknowledges and agrees that the duties and obligations of each Member,
Non-Independent Board Member and officer to each other and to the Company are
only as may be expressly set forth in this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of the
Board, a Non-Independent Board Member or an officer otherwise existing at law or
in equity, are agreed by the Members and the Company to replace such other
duties and liabilities of the Board or such Board Member or officer.
(b)    To the fullest extent permitted by law, including Section 18-1101(c) of
the Act, and notwithstanding any duty otherwise existing at law or in equity,
the Independent Board Member shall consider only the interests of the Company,
including its respective creditors, in acting or otherwise voting on the matters
referred to in Section 6.4(b). Except for duties to the Company as set forth in
the immediately preceding sentence (including duties to the Members and the
Company’s creditors solely to the extent of their respective economic interests
in the Company but excluding (i) all other interests of the Members, (ii) the
interests of other Affiliates of the Company, and (iii) the interests of any
group of Affiliates of which the Company is a part), the Independent Board
Member shall not have any fiduciary duties to the Members, any officer of the
Company or any other Person bound by this Agreement; provided, however, the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing. To the fullest extent permitted by law, including Section
18-1101(e) of the Act, an Independent Board Member shall not be liable to the
Company, the Members or any other Person bound by this Agreement for breach of
contract or breach of duties (including fiduciary duties), unless the
Independent Board Member acted in bad faith or engaged in willful misconduct.
All right, power and authority of the Independent Board Member shall be limited
to the extent necessary to exercise those rights and perform those duties
specifically set forth in this Agreement. Notwithstanding any other provision of
this Agreement to the contrary, each Independent Board Member, in its capacity
as an Independent Board Member, may only act, vote or otherwise participate in
those matters referred to in Section 6.4(b) or as otherwise specifically
required by this Agreement.

Section 6.12    Reliance by Third Parties. Notwithstanding any other provision
of this Agreement, any contract, instrument or action on behalf of the Company
by (a) a Board Member, or (b) an officer or any other Person delegated by Board
Approval, including NMFC acting in its capacity as collateral manager or
servicer on behalf of the Company and any replacement collateral manager or
servicer, shall be conclusive




23

--------------------------------------------------------------------------------

        


evidence in favor of any third party dealing with the Company that such Person
has the authority, power and right to execute and deliver such contract or
instrument and to take such action on behalf of the Company. This Section 6.12
shall not be deemed to limit the liabilities and obligations of such Person to
seek Board Approval as set forth in this Agreement.

Section 6.13    Allocation of Investment Opportunities. NMFC shall adopt and
make available to SkyKnight an investment allocation policy (including any
subsequent material amendments thereto) as is typical and customary for such
policies; provided, that NMFC’s investment adviser, in lieu of NMFC, may fulfill
its obligation under this Section 6.13.

Section 6.14    Indemnification; Exculpation.
(a)    Subject to the limitations and conditions as provided in this Section
6.14, each director, manager, officer, representative and agent of the Company
or any of its Subsidiaries (including NMFC as collateral manager or servicer for
the Company under the Credit and Security Agreement and any replacement
collateral manager or servicer), each Board Member (including each Independent
Board Member), each Member and their respective employees, directors, managers,
officers, owners, principals, shareholders, members, partners, representatives
and agents (each, an “Indemnified Person”) who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
investigative or arbitrative or in the nature of an alternative dispute
resolution in lieu of any of the foregoing (other than any of the foregoing
between the two Members, hereinafter a “Proceeding”), or any appeal in such a
Proceeding or any inquiry or investigation that could lead to such a Proceeding,
by reason of the fact that such Indemnified Person (i) is or was a director,
manager, officer, representative or agent (as applicable) of the Company or any
of its Subsidiaries, a Board Member, a Member or any of their respective
employees, directors, managers, officers, owners, principals, shareholders,
members, partners, representatives or agents, and (ii) is or was performing any
duty or obligation or exercising any right arising out of or in connection with
under this Agreement or the Administrative Services Agreement, shall be
indemnified by the Company to the fullest extent permitted by applicable law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such applicable law permitted the Company to
provide prior to such amendment) against all liabilities and expenses
(including, without limitation, judgments, penalties (including, without
limitation, excise and similar taxes and punitive damages), losses, fines,
settlements and reasonable expenses (including, without limitation, reasonable
attorneys’ and experts’ fees and expenses)) actually incurred by such
Indemnified Person in connection with such Proceeding, appeal, inquiry or
investigation (each, a “Harm”), unless such Harm shall have been fully
adjudicated to constitute gross negligence, fraud, bad faith, reckless disregard
of its duties or intentional misconduct, the breach of any material provision of
this Agreement or the Administrative Services Agreement or conduct that is the
subject of a criminal proceeding (where the Indemnified Person has a reasonable
cause to believe that such conduct was unlawful) by the Indemnified Person
seeking indemnification hereunder, in which case such indemnification shall not
cover such Harm to the extent resulting from such gross negligence, fraud, bad
faith, reckless disregard of its duties or intentional misconduct, the breach of
any material provision of this Agreement or the Administrative Services
Agreement or conduct that is the subject of a criminal proceeding (where the
Indemnified Person has a reasonable cause to believe that such conduct was
unlawful). Indemnification under this Section 6.14 shall continue as to an
Indemnified Person who has ceased to serve in the capacity which initially
entitled such Indemnified Person to indemnity hereunder. The rights granted
pursuant to this Section 6.14 shall be deemed contract




24

--------------------------------------------------------------------------------

        


rights, and no amendment, modification or repeal of this Section 6.14 shall have
the effect of limiting or denying any such rights with respect to actions taken
or Proceedings, appeals, inquiries or investigations arising prior to any
amendment, modification or repeal. To the fullest extent permitted by law, no
individual entitled to indemnification under this Section 6.14 shall be liable
to the Company or any Member for any act or omission performed or omitted by or
on behalf of the Company; provided that such act or omission has not been fully
adjudicated to constitute gross negligence, fraud, bad faith, reckless disregard
of its duties or intentional misconduct, the breach of any material provision of
this Agreement or the Administrative Services Agreement or conduct that is the
subject of a criminal proceeding (where such individual had a reasonable cause
to believe that such conduct was unlawful). In addition, any Indemnified Person
entitled to indemnification under this Section 6.14 may consult with legal
counsel selected with reasonable care and shall incur no liability to the
Company or any Member to the extent that such Indemnified Person acted or
refrained from acting in good faith in reliance upon the opinion or advice of
such counsel and such Indemnified Person provided such counsel all material
facts.
(b)    The right to indemnification conferred in Section 6.14(a) shall include
the right to be paid or reimbursed by the Company for the reasonable expenses
incurred by an Indemnified Person entitled to be indemnified under Section
6.14(a) who was, is or is threatened to be made a named defendant or respondent
in a Proceeding in advance of the final disposition of the Proceeding and
without any determination as to the Indemnified Person’s ultimate entitlement to
indemnification; provided, however, that the payment of such expenses incurred
by any such Indemnified Person in advance of the final disposition of a
Proceeding shall be made only upon delivery to the Company of a written
undertaking by such Indemnified Person to repay all amounts so advanced if it
shall be finally adjudicated that such Indemnified Person is not entitled to be
indemnified under this Section 6.14 or otherwise.
(c)    The right to indemnification and the advancement and payment of expenses
conferred in this Section 6.14 shall not be exclusive of any other right that a
Member or other Indemnified Person indemnified pursuant to this Section 6.14 may
have or hereafter acquire under any law (common or statutory), other provisions
of this Agreement, the Transaction Documents or other contractual arrangements.
(d)    The indemnification rights provided by this Section 6.14 shall inure to
the benefit of the heirs, executors, administrators, successors, and assigns of
each Indemnified Person indemnified pursuant to this Section 6.14.
(e)    In furtherance of this Section 6.14, the Company acknowledges that
certain Indemnified Persons entitled to indemnification under this Section 6.14
may have rights to indemnification, advancement of expenses and/or insurance
provided by Persons other than the Company (collectively, the “Outside
Indemnitors”). The Company hereby agrees (i) that it (and any of its insurers)
is the indemnitor of first resort (i.e., its obligations to such Indemnified
Persons under this Section 6.14 are primary, and any obligation of the Outside
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by such Indemnified Persons are secondary),
(ii) that the Company (and any of its insurers) shall be required to advance the
full amount of expenses incurred by such Indemnified Persons and shall be liable
for the full amount of all expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the terms
of this Agreement (or any other agreement between the Company and such
Indemnified Persons), without regard to any rights such Indemnified Persons may
have against the respective Outside Indemnitors, and (iii) that the Company
irrevocably waives,




25

--------------------------------------------------------------------------------

        


relinquishes and releases the Outside Indemnitors from any and all claims
against the Outside Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Outside Indemnitors on behalf of any such
Indemnified Person with respect to any claim for which such Indemnified Person
has sought indemnification from the Company (or any of its insurers) shall
affect the foregoing, and the Outside Indemnitors shall have a right of
contribution and/or be subrogated to the extent of any such advancement or
payment to all of the rights of recovery of such Indemnified Person against the
Company (and any of its insurers). Notwithstanding the foregoing, to the extent
that a Member or any Indemnified Person who is such Member’s employee, director,
manager, officer, owner, principal, shareholder, member, partner, representative
or agent has received indemnification or advancement of expenses for a Harm from
an Outside Indemnitor, the Members agree that such Member shall return (and
shall use reasonable efforts to cause any such Indemnified Person to return) any
indemnification or advancement of expenses received from the Company (or any of
its insurers) with respect to the same Harm. The Company agrees that the Outside
Indemnitors are express third-party beneficiaries of the terms of this Section
6.14(e).
(f)    Notwithstanding the foregoing provisions, any amounts payable by the
Company as a result of the indemnification set forth herein shall only be
payable to the extent amounts are available therefor pursuant to the Priority of
Payments under the Credit and Security Agreement and, to the fullest extent
permitted by law, shall not constitute a claim against the Company in the event
that the Company’s cash flow is insufficient to pay all its obligations to the
CSA Lenders and other Secured Parties under (and as defined in) the Credit and
Security Agreement.

Section 6.15    Tax Matters Member. NMFC shall be the “tax matters partner” of
the Company within the meaning of Section 6231(a)(7) of the Code , and NMFC (or
such Person as may be designated by NMFC in its sole discretion) shall be
designated, in the manner prescribed by applicable law, as the partnership
representative authorized to act on behalf of the Company in respect of Company
audits relating to tax returns filed for taxable years beginning after 2017
(NMFC and/or such other person, the “Tax Matters Member”). The provisions of
Section 6.14 shall apply to all actions taken on behalf of the Members by the
Tax Matters Member in its capacity as such. The Tax Matters Member shall have
the right and obligation to take all actions authorized and required,
respectively, by the Code for the Tax Matters Member of the Company. The Tax
Matters Member shall have the authority to make, or cause to be made, all
relevant decisions and elections, including, with respect to audits relating to
tax returns filed for taxable years beginning after 2017, an election under
Section 6226 of the Code, as then in effect, and any similar elections under
state or local law. The Tax Matters Member shall have the right to retain
professional assistance in respect of any audit of the Company and all
reasonable, documented out-of-pocket expenses and fees incurred by the Tax
Matters Member on behalf of the Company as Tax Matters Member shall be
reimbursed by the Company. For the avoidance of doubt, the Tax Matters Member
shall not take any action prior to Board Approval for same being obtained.

ARTICLE 7    
TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS

Section 7.1    Transfers by Members.
(a)    No Member shall transfer, assign, pledge or otherwise hypothecate its
interest without Board Approval (which approval shall not be unreasonably
withheld). In addition, if a Member is excepted from the definition of an
“investment company” (as that term is defined in the Investment Company Act)
pursuant to Section 3(c)(1) or Section 3(c)(7) thereof, such Member shall




26

--------------------------------------------------------------------------------

        


not permit any investor in such Member to transfer, assign, pledge or otherwise
hypothecate such investor’s interest in such Member without Board Approval
(which approval shall not be unreasonably withheld). Notwithstanding anything in
this Section 7.1(a) to the contrary, to the extent not prohibited by the terms
of any Facility, each Member may pledge, assign or hypothecate its interest to
senior credit facility provider for such Member in compliance with all
applicable securities laws with prior written notice to each other Member. In
addition, other than in accordance with the preceding sentence, the interest of
a Member may not be assigned without first offering the other Member a right of
first refusal to purchase the interest as set forth in Section 7.1(f).
Notwithstanding the foregoing or any other provision contained herein to the
contrary, without Board Approval or the offering of such right of first refusal,
SkyKnight or NMFC in its capacity as an initial Member may assign its entire
interest to an Affiliate of such Member (which may be reassigned in whole but
not in part to one or more additional Affiliates of such Member) with prior
written notice to each other Member, if SkyKnight or NMFC (as applicable) in its
capacity as the assignor remains liable for its Capital Commitment. No
assignment by a Member shall be binding upon the Company until the Company
receives an executed copy of such assignment, which shall be in form and
substance reasonably satisfactory to the other Member, and any assignment
pursuant to this Section 7.1(a) shall be subject to satisfaction of the
conditions set forth in Section 7.1(e).
(b)    Any Person which acquires a Company interest by assignment in accordance
with the provisions of this Agreement shall be admitted as a substitute Member
only upon approval of the non-transferring Member. The admission of an assignee
as a substitute Member shall be conditioned upon the assignee’s written
assumption, in form and substance satisfactory to the other Member, of all
obligations of the assignor in respect of the assigned interest and execution of
an instrument reasonably satisfactory to the other Member whereby such assignee
becomes a party to this Agreement.
(c)    In the event any Member shall be adjudicated as bankrupt, or in the event
of the winding-up or liquidation of a Member, the legal representative of such
Member shall, upon written notice to the other Member of the happening of any of
such events and satisfaction of the conditions set forth in Section 7.1(e),
become an assignee of such Member’s interest, subject to all of the terms of
this Agreement as then in effect.
(d)    Any assignee of the interest of a Member, irrespective of whether such
assignee has accepted and adopted in writing the terms and provisions of this
Agreement, shall be deemed by the acceptance of such assignment to have agreed
to be subject to the terms and provisions of this Agreement in the same manner
as its assignor.
(e)    As additional conditions to the validity of any assignment of a Member’s
interest, such assignment shall not:
(i)    cause the securities issued by the Company to be required to be
registered under the registration provisions of the Securities Act of 1933, as
amended, or the securities laws of any other jurisdiction;
(ii)    cause the Company to cease to be entitled to the exemption from the
definition of an “investment company” pursuant to Section 3(c)(7) of the
Investment Company Act and the rules and regulations of the SEC thereunder;




27

--------------------------------------------------------------------------------

        


(iii)    unless the other Member waives in writing the application of this
clause (iii) with respect to such assignment (which the other Member may refuse
to do in its absolute discretion), be to a Person which is an ERISA Plan;
(iv)    cause the Company or the other Member to be in violation of, or effect
an assignment to a Person that is in violation of, applicable Investor Laws; or
(v)    cause the Company to be treated as a publicly traded partnership taxable
as a corporation for federal tax purposes.
The non-assigning Member may require reasonable evidence as to the foregoing,
including, without limitation, an opinion of counsel reasonably acceptable to
the non-assigning Member. Any purported assignment as to which the conditions
set forth in the foregoing clauses (i) through (iv) are not satisfied shall be
void ab initio. An assigning Member shall be responsible for all costs and
expenses incurred by the Company, including, without limitation, reasonable
legal fees and expenses, in connection with any assignment or proposed
assignment.
(f)    Each Member hereby unconditionally and irrevocably grants to the other
Member or its designee a right of first refusal to purchase all, but not less
than all, of any interest in the Company that such assigning Member may propose
to assign to another Person, at the same price and on the same terms and
conditions as those offered to the prospective assignee. Each Member proposing
to make an assignment that is subject to this Section 7.1(f) must deliver a
notice to the other Member not later than thirty (30) days prior to the proposed
closing date of such assignment. Such notice shall contain the material terms
and conditions (including, without limitation, price and form of consideration)
of the proposed assignment and the identity of the prospective assignee. To
exercise its right of first refusal under this Section 7.1(f), the other Member
must deliver a notice to the selling Member within fifteen (15) days of receipt
of such notice, stating that it elects to exercise its right of first refusal
and, if applicable, providing the identity of any Person(s) (including third
parties unaffiliated with the exercising Member) that the non-assigning Member
designates as the purchaser(s).
(g)    Notwithstanding anything in this Agreement to the contrary, each Member
acknowledges and agrees that in the event such Member is entitled to transfer
its interest in the Company, prior to the effectiveness of such transfer, such
Member shall be obligated to take such actions as are required to satisfy any
restrictions on such transfer under any Facility (e.g., funding such Capital
Contributions as may be required under the terms of a Facility as a result of
such transfer; provided that in no event shall any amounts funded by such Member
exceed the remaining amount of its uncalled Capital Commitment).

Section 7.2    Withdrawal by Members. Members may withdraw from the Company only
with Board Approval.

ARTICLE 8    
TERM, DISSOLUTION AND LIQUIDATION OF COMPANY

Section 8.1    Term. Except as provided in Section 8.2, the Company shall
continue until two (2) years after the end of the Investment Period.

Section 8.2    Dissolution.




28

--------------------------------------------------------------------------------

        


(a)    Subject to Section 8.2(b), the Company shall be dissolved and its affairs
wound up upon the occurrence of the earliest of:
(i)    The termination of the legal existence of the last remaining Member of
the Company or the occurrence of any other event which terminates the continued
membership of the last remaining Member of the Company in the Company, unless
the Company is continued without dissolution in a manner permitted by this
Agreement or the Act;
(ii)    the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act; and
(iii)    the distribution of all assets of the Company. Upon the occurrence of
any event that causes the last remaining member of the Company to cease to be a
member of the Company (other than upon continuation of the Company without
dissolution upon (i) a permitted assignment by such Member of all of its limited
liability company interests in the Company and the admission of the transferee
pursuant to the terms of this Agreement or (ii) the removal and replacement of
such Member pursuant to the terms of this Agreement), to the fullest extent
permitted by law, the personal representative of such member is hereby
authorized to, and shall, within 90 days after the occurrence of the event that
terminated the continued membership of such member in the Company, agree in
writing (i) to continue the Company and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of the Company, effective as of the occurrence of the event that
terminated the continued membership of the last remaining member of the Company
or the Member in the Company.
(b)    Notwithstanding Section 8.2(a), and subject to applicable law, the
Company shall not be required to wind up, dissolve or terminate if any such
action would cause the Company or any Subsidiary to violate any law or contract
applicable to any such Person. Without limiting the foregoing, prior to
termination of the Credit and Security Agreement in accordance with is terms,
upon the occurrence of any event that causes the last remaining Member to cease
to be a member of the Company (other than upon continuation of the Company
without dissolution upon (i) a permitted assignment by such Member of all of its
limited liability company interests in the Company and the admission of the
transferee pursuant to the terms of this Agreement or (ii) the removal and
replacement of such Member pursuant to the terms of this Agreement), the
Independent Board Member shall, without any action of any Person and
simultaneously with the last remaining Member ceasing to be a member of the
Company, automatically be admitted to the Company as the Special Member (the
“Special Member”) and shall continue the Company without dissolution. The
Special Member may not resign from the Company or transfer its rights as the
Special Member unless (i) a successor Special Member has been admitted, with the
consent of the Special Member, to the Company as Special Member by executing a
counterpart to this Agreement, and (ii) such successor has also accepted its
appointment by the Special Member as an Independent Board Member pursuant to
Section 6.2(a); provided, however, the Special Member shall automatically cease
to be a member (but not an Independent Board Member) of the Company upon the
admission to the Company of a substitute managing member elected by the Special
Member. The Special Member shall be a member of the Company that has no interest
in the profits, losses and capital of the Company and has no right to receive
any distributions of Company assets. Pursuant to Section 18-301 of the Act, the
Special Member shall not be required to make any capital contributions to the
Company and shall not have any limited liability company interest in the
Company. The Special Member, in its capacity as the Special Member, may not bind
the Company. Except as required by any mandatory provision




29

--------------------------------------------------------------------------------

        


of the Act (and other than with respect to the admission of a substitute Member
or successor Special Member and the appointment of an Independent Board Member
pursuant to Section 6.2(a)), the Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, the Company, including, without limitation,
the merger, consolidation or conversion of the Company. In order to implement
the admission to the Company of the Special Member, the person acting as an
Independent Board Member pursuant to Section 6.2(a) shall execute a counterpart
to this Agreement. Prior to its admission to the Company as the Special Member,
the person acting as an Independent Board Member pursuant to Section 6.2(a)
shall not be a member of the Company. By signing this Agreement, the Independent
Board Member agrees that should the Independent Board Member become a Special
Member he shall be subject to and bound by the provisions of this Agreement
applicable to the Special Member.
(c)    Notwithstanding any other provision of this Agreement, the bankruptcy,
insolvency, dissolution or liquidation of a Member or Special Member shall not
cause (i) the Company to be dissolved or its affairs to be wound up, or (ii)
such Member or Special Member, respectively, to cease to be a member of the
Company and upon the occurrence of such an event, the business of the Company
shall continue without dissolution.
(d)    Notwithstanding any other provision of this Agreement, each Member and
the Special Member waives any right it might have to agree in writing to
dissolve the Company upon the bankruptcy, insolvency, dissolution or liquidation
of any Member or Special Member or the occurrence of an event that causes any
Member or Special Member to cease to be a member of the Company.

Section 8.3    Wind-Up.
(a)    Upon the dissolution of the Company, the Company shall be liquidated in
accordance with this Article 8 and the Act. The liquidation shall be conducted
and supervised by the Board in the same manner provided by Article 6 with
respect to the operation of the Company during its term.
(b)    From and after the date on which an event set forth in Section 8.2(a)
becomes effective, the Company shall cease to enter into or make Investments
after that date, except for Investments permitted pursuant to clauses (ii)
through (v) of Valid Company Purposes. Capital calls against the Capital
Commitment of the Members shall cease from and after such effective date;
provided that capital calls against the Capital Commitments of the Members may
continue to fund all items in clauses (ii) through (vi) of Valid Company
Purposes. Subject to the foregoing, the Members shall continue to bear an
allocable share of Expenses, indemnification amounts payable under this
Agreement and other obligations of the Company until all Investments in which
the Company participates (including through any applicable Subsidiaries) are
repaid or otherwise disposed of.
(c)    Distributions to the Members during the winding-up of the Company shall
be made no less frequently than quarterly to the extent consisting of a Member’s
allocable share of cash and cash equivalents, after taking into account
reasonable reserves deemed appropriate by Board Approval to fund (i) Investments
in which the Company continues to participate, (ii) Expenses,
(iii) indemnification amounts payable under this Agreement, and (iv) all other
obligations (including, without limitation, contingent obligations) of the
Company (each as set forth in the immediately preceding paragraph). Unless
waived by Board Approval, the Company also shall withhold ten percent (10%) of
distributions in any calendar year during the winding-up of the Company, which




30

--------------------------------------------------------------------------------

        


withheld amount shall be distributed within sixty (60) days after the completion
of the annual audit covering such year; provided that distributions of any
withheld amounts shall be reduced by any amounts owed by a Member as may be
revealed upon the completion of such annual audit. Except as otherwise provided
herein, a Member shall remain a member of the Company until all Investments in
which the Company participates are repaid or otherwise disposed of, all equity
interests of the Company in each Subsidiary are redeemed or such Subsidiary is
dissolved, the Member’s allocable share of all Expenses, indemnification amounts
payable under this Agreement, and all other obligations (including, without
limitation, contingent obligations) of the Company are paid, and all
distributions are made hereunder, at which time the Member shall have no further
rights under this Agreement. Notwithstanding the foregoing, in case of the
dissolution and winding-up of the Company, and subject to this Section 8.3,
distributions may be made in-kind, or a combination of cash and assets
(including any debt or equity held by the Company in any Subsidiary), as the
Board or liquidating agent may select in its sole and absolute discretion;
provided that any distribution-in-kind shall not cause a breach by the Company
or any Subsidiary of any applicable law or contract. In the event of any
distributions in-kind, the assets to be distributed will be valued pursuant to
the valuation procedures set forth herein.
(d)    Upon dissolution of the Company, final allocations of all items of
Company Profit and Loss shall be made in accordance with Section 4.2. Upon
dissolution of the Company, the assets of the Company shall be applied and paid
in the following order of priority:
(i)    To creditors (other than Members) in satisfaction of liabilities of the
Company (whether by payment or by the making of reasonable provision for payment
thereof), including, without limitation, to establish any reasonable reserves
which the Board may, in its reasonable judgment, deem necessary or advisable for
any contingent, conditional or unmatured liability of the Company and to
establish any reasonable reserves with respect to amounts the Company may pay or
contribute in connection with Subsidiaries;
(ii)    To establish any reserves which the Board may, in its reasonable
judgment, deem necessary or advisable for any contingent, conditional or
unmatured liability of the Company to Members;
(iii)    To the liquidating agent to cover reasonable expenses incurred in
connection with the dissolution of the Company; and
(iv)    The balance, if any, to the Members in proportion to Section 5.1(a)(iii)
and Section 5.1(a)(v).
(e)    Notwithstanding the foregoing, and to the extent not prohibited by the
terms of any Facility, (i) upon the withdrawal of a Member, the non-withdrawing
Member shall have the right to purchase all of the other Member’s interest in
the Company by providing written notice to the other Member within thirty (30)
days following the action that triggered the commencement of the dissolution
procedures stating that it elects to exercise its right of purchase and, if
applicable, providing the identity of any Person(s) (including third parties
unaffiliated with the exercising Member) that the exercising Member designates
as the purchaser(s). The purchase price for such interest shall be payable in
cash within ninety (90) days after the election to purchase is delivered to the
other Member, and shall be equal to the Capital Account of the other Member
adjusted to reflect the Value of the Company as determined as of the date of the
last valuation pursuant to Section 9.4. After such purchase, the other Member
shall no longer be a member of the Company, and the




31

--------------------------------------------------------------------------------

        


Member that has elected to purchase the other Member’s interest may dissolve or
continue the Company as it may determine.
(f)    In the event that an audit or reconciliation relating to the fiscal year
in which a Member receives a distribution under this Section 8.3 reveals that
such Member received a distribution in excess of that to which such Member was
entitled, the Company or the other Member may, in its discretion, seek repayment
of such distribution to the extent that such distribution exceeded what was due
to such Member.
(g)    Each Member shall be furnished with a statement prepared by the Company’s
accountant, which shall set forth the assets and liabilities of the Company as
at the date of complete liquidation, and each Member’s share thereof. Upon
compliance with the distribution plan set forth in this Section 8.3, the Members
shall cease to be such, and either Member may execute, acknowledge and cause to
be filed a certificate of cancellation of the Company.

ARTICLE 9    
ACCOUNTING, REPORTING AND VALUATION PROVISIONS

Section 9.1    Books and Accounts.
(a)    Complete and accurate books and accounts shall be kept and maintained for
the Company at its principal office. Such books and accounts shall be kept on
the accrual basis method of accounting and shall include separate Capital
Accounts for each Member. Capital Accounts for financial reporting purposes and
for purposes of this Agreement shall be maintained in accordance with Section
4.1, and for U.S. federal income tax purposes the Board shall cause the
Administrative Agent to maintain the Members’ Capital Accounts in accordance
with the Code and applicable Treasury Regulations and subject to instructions
from the Board. Each Member or its duly authorized representative, at its own
expense, shall at all reasonable times and upon reasonable prior written notice
to the Administrative Agent have access to, and may inspect, such books and
accounts and any other records of the Company for any purpose reasonably related
to its interest in the Company.
(b)    All funds received by the Company shall be deposited in the name of the
Company in such bank account or accounts or with such custodian, and assets
owned by the Company may be deposited with such custodian, as may be designated
by Board Approval from time to time and withdrawals therefrom shall be made upon
such signature or signatures on behalf of the Company as may be designated by
Board Approval from time to time.

Section 9.2    Financial Reports; Tax Return.
(a)    The Company shall engage an independent certified public accountant
selected by the Administrative Agent and approved by Board Approval, which
approval shall not be unreasonably withheld, to act as the accountant for the
Company and to audit the Company’s books and accounts as of the end of each
fiscal year, commencing for the 2018 fiscal year. As soon as practicable, but no
later than ninety (90) days, after the end of such fiscal year, pursuant to the
Administrative Services Agreement, the Board shall cause the Administrative
Agent to deliver, by any of the methods described in Section 10.8, to each
Member and to each former Member who withdrew during such fiscal year:




32

--------------------------------------------------------------------------------

        


(i)    audited financial statements of the Company as at the end of and for such
fiscal year, including a balance sheet and statement of income, together with
the report thereon of the Company’s independent certified public accountant,
which annual financial statements shall be approved by Board Approval;
(ii)    a statement of holdings of assets of the Company, including both the
cost and the valuation of such assets as determined pursuant to Section 9.4, and
a statement of such Member’s Capital Account;
(iii)    to the extent that the requisite information is then available, a
Schedule K-1 for such Member with respect to such fiscal year, prepared in
accordance with the Code, together with corresponding forms for state income tax
purposes, setting forth such Member’s distributive share of Company items of
Profit or Loss for such fiscal year and the amount of such Member’s Capital
Account at the end of such fiscal year; and
(iv)    such other financial information and documents respecting the Company
and its business as the Administrative Agent deems appropriate, or as a Member
may reasonably require and request, to enable such Member to monitor and
evaluate its interest in the Company, to comply with regulatory requirements
applicable to it or to prepare its federal and state income tax returns.
(b)    Pursuant to the Administrative Services Agreement, the Board shall cause
the Administrative Agent to prepare and timely file after the end of each fiscal
year of the Company all income tax returns of the Company for such fiscal year.
(c)    Pursuant to the Administrative Services Agreement, as soon as
practicable, but in no event later than sixty (60) days, after the end of each
of the first three fiscal quarters of a fiscal year, the Board shall cause the
Administrative Agent to prepare and deliver, by any of the methods described in
Section 10.8, to each Member (i) unaudited financial information (including the
Company’s balance sheet and statement of income and each Member’s Capital
Account as of the beginning and end of the related reporting period) with
respect to such Member’s allocable share of Profit or Loss and changes to its
Capital Account as of the end of such fiscal quarter and for the portion of the
fiscal year then ended, (ii) a statement of holdings of assets of the Company as
to which such Member participates, including both the cost and the valuation of
such assets as determined pursuant to Section 9.4, and (iii) such other
financial information as the Administrative Agent deems appropriate, or as a
Member may reasonably require and request, to enable such Member to monitor and
evaluate its interest in the Company or to comply with regulatory requirements
applicable to it.
(d)    Pursuant to the Administrative Services Agreement, as soon as
practicable, but, subject to the availability of required information, the Board
shall cause the Administrative Agent to prepare and deliver, by any of the
methods described in Section 10.8, to each Member (i) no later than fifteen (15)
days after the end of each calendar month, monthly investment information
consisting of a list of each Investment held by the Company, any Subsidiary and
any Alternative Investment Vehicle, together with the amount held, investment
yield, current rating (if the Administrative Agent has such information in its
possession), maturity, coupon, purchase price and current price of each such
Investment as of the end of such month, and (ii) such other information as the
Administrative Agent deems appropriate, or as a Member may reasonably require
and request,




33

--------------------------------------------------------------------------------

        


to enable such Member to monitor and evaluate its interest in the Company or to
comply with regulatory requirements applicable to it.

Section 9.3    Confidentiality.
(a)    Each Member agrees to maintain the confidentiality of all records,
reports and affairs of the Company (including relating to any Subsidiary or
Alternative Investment Vehicle), and all information and materials furnished to
such Member by the Company, any Subsidiary, any other Member, NMFC’s investment
adviser, SkyKnight’s investment adviser, the Administrative Agent or any of
their respective Affiliates with respect to their respective businesses and
activities; each Member agrees not to provide to any other Person copies of any
financial statements, tax returns or other records or reports, or other
information or materials, provided or made available to such Member; and each
Member agrees not to disclose to any other Person any information contained
therein (including any information respecting Portfolio Companies), without the
express prior written consent of the Member that is the non-disclosing party or,
if the Company is the disclosing party, each of the other Members; provided that
each Member may disclose (i) any such information to its investment adviser and
investment sub-adviser, or as such Member reasonably believes may be required in
connection with the filing of its Registration Statement on Form N-2 or other
SEC filings and any periodic reports under the Securities Exchange Act of 1934,
as amended, (i) with Board Approval, the names of borrowers of loans and other
investments held by the Company, directly or indirectly through a Subsidiary or
otherwise, and summaries of such loan transactions and other investments in any
marketing materials (including tombstone ads) in connection with the publication
in the ordinary course of business of marketing and investor relation documents
and communications by such Member or its Affiliates, (i) in any press release or
other similar public statements that concerns the Company and/or the subject
matter of this Agreement and is approved by Board Approval; and (i) aggregate
quarterly or annual portfolio performance metrics relating to prior periods at
least 90 days after completion of such periods; provided, further, that any
Member may provide financial statements, tax returns and other information
contained therein (I) to its Affiliates and the accountants, internal and
external auditors, legal counsel, financial advisors and other fiduciaries and
representatives (who may be Affiliates of such Member) of such Member and its
Affiliates as long as such Member or its Affiliates instructs such Persons to
maintain the confidentiality thereof and not to disclose to any other Person any
information contained therein (in each instance, to the same extent and subject
to the terms and conditions set forth in this Section 9.3); (II) to potential
transferees of such Member’s Company interest that agree in writing, for the
benefit of the Company, to maintain the confidentiality thereof, but only after
reasonable advance notice to the Company; (III) if and to the extent required by
law (including judicial or administrative order); provided that, to the extent
legally permissible, the Company is given prior notice to enable it to seek a
protective order or similar relief; (IV) to representatives of any governmental
regulatory agency or authority with jurisdiction over such Member or any of its
Affiliates, or as otherwise may be necessary to comply with regulatory
requirements applicable to such Member or any of its Affiliates; (V) as required
or advisable to obtain financing directly or indirectly by the Company or by a
Subsidiary or by the Member or as required or permitted to be disclosed under
any related offering or transaction documents; and (VI) in order to enforce
rights under this Agreement. Notwithstanding the foregoing, the following shall
not be considered confidential information for purposes of this Agreement:
(1) information that is publicly available; (2) information obtained by a Member
from a third party who is not prohibited from disclosing the information;
(3) information in the possession of a Member prior to its disclosure by the
Company, a Subsidiary, another Member, NMFC’s investment adviser, NMFC’s
investment sub-adviser, SkyKnight’s investment adviser, SkyKnight’s investment
sub-adviser, the Administrative Agent or any of their respective Affiliates;




34

--------------------------------------------------------------------------------

        


or (4) information which a Member can show by written documentation was
developed independently of disclosure by the Company, a Subsidiary, another
Member, NMFC’s investment adviser, NMFC’s investment sub-adviser, SkyKnight’s
investment adviser, SkyKnight’s investment sub-adviser, the Administrative Agent
or any of their respective Affiliates. Without limitation to the foregoing, no
Member shall engage in the purchase, sale or other trading of securities or
derivatives thereof based upon confidential information received from the
Company, a Subsidiary, another Member, NMFC’s investment adviser, SkyKnight’s
investment adviser, the Administrative Agent or any of their respective
Affiliates.
(b)     Each Member: (i) acknowledges that the Company, another Member, NMFC’s
investment adviser, SkyKnight’s investment adviser, the Administrative Agent,
each of their respective Affiliates, and their respective direct or indirect
members, managers, officers, directors and employees are expected to acquire
confidential third-party information (e.g., through Portfolio Company
directorships held by such Persons or otherwise) that, pursuant to fiduciary,
contractual, legal or similar obligations, cannot be disclosed to the Company or
the Member; and (ii) agrees that none of such Persons shall be in breach of any
duty under this Agreement or the Act as a result of acquiring, holding or
failing to disclose such information to the Company or the Members.
(c)    In the event of unauthorized disclosure of confidential information
described in Section 9.3(a), the disclosing Member will promptly notify the
other Members in writing and provide full details of any unauthorized
possession, use or disclosure of such information by any person or entity that
may become known to the disclosing Member. The disclosing Member promptly shall
use commercially reasonable efforts to prevent a recurrence of any such
unauthorized possession, use or disclosure of confidential information.
(d)    Each Member acknowledges and is aware of federal securities laws
applicable to such Member that generally prohibit the purchase and sale of
securities on the basis of material non-public information with respect to
Investments.

Section 9.4     Valuation.
(a)    Valuations of the Company as well as each of the Company’s assets and
liabilities (including the assets and liabilities of each Subsidiary and each
Alternative Investment Vehicle) shall be made as of the end of each fiscal
quarter and upon liquidation of the Company pursuant to Section 8.3 in
accordance with the following provisions and the Company’s valuation guidelines
adopted by Board Approval and then in effect; provided that the valuation of all
liabilities shall be determined only in accordance with Section 9.4(a)(iv).
(i)    Within fifteen (15) days after the date as of which a valuation is to be
made (unless such valuation date is a fiscal year-end date, in which case,
within thirty (30) days after the date as of which a valuation is to be made),
pursuant to policies adopted by Board Approval, the Administrative Agent shall
deliver to the Board a report as to the recommended valuation as of such date,
and provide the Board (and each Member) with a reasonable opportunity to request
information and to provide comments with respect to the report.
(ii)    If the recommended valuation as of such date is approved by Board
Approval, then the valuation that has been approved shall be final.




35

--------------------------------------------------------------------------------

        


(iii)    If there is an objection to the recommended valuation by any Member
within the fifteen (15) day period following Administrative Agent’s delivery of
the recommended valuation to the Board (and each Member), then, unless such
objection is timely resolved, the Administrative Agent shall (A) provide an
Approved Valuation Expert with separate explanations of the unresolved
objection(s) (one written by the Administrative Agent and setting forth the
Administrative Agent’s valuation or range of valuation for each asset and/or
liability that is the subject of an unresolved objection, and the other written
by the objecting Member and setting forth the objecting Member’s valuation or
range of valuation for each such asset and/or liability), and (B) request such
Approved Valuation Expert to resolve each outstanding objection by choosing
either the related valuation or range of valuation set forth in the
Administrative Agent’s explanation or the related valuation or range of
valuation set forth in the objecting Member’s explanation, within thirty (30)
days after the date as of which a valuation is to be made (unless such valuation
date is a fiscal year-end date, in which case, within forty-five (45) days after
the date as of which a valuation is to be made), and the Approved Valuation
Expert’s determination shall be binding on the Company, the Members, and the
Administrative Agent, and (C) determine a final valuation of the Company as well
as each of the Company’s assets and liabilities (and for each asset that was the
subject of an unresolved objection, consistent with the valuation as of such
date resolved by the Approved Valuation Expert), and such final valuation shall
be final and binding on the Company and the Members. For this purpose, a
valuation of an asset or liability as of such date shall be considered
consistent with a valuation of an Approved Valuation Expert if it is equal to
the recommended value or within the recommended range of values determined by
the Approved Valuation Expert as of such date. An “Approved Valuation Expert”
shall mean an independent valuation consultant that has been unanimously
approved by all Members.
(iv)    Notwithstanding the terms of foregoing provisions of this Section 9.4,
liabilities of the Company, each Subsidiary and each Alternative Investment
Vehicle shall be taken into account at the amounts at which they are carried on
the books of the Company, each Subsidiary and each Alternative Investment
Vehicle, as the case may be, and provision shall be made in accordance with GAAP
for contingent or other liabilities not reflected on such books and, in the case
of the liquidation of the Company, for the expenses (to be borne by the Company)
of the liquidation and winding-up of the Company’s affairs.
(v)    No value shall be assigned to the business name and goodwill or to the
office records, files, statistical data, or any similar intangible assets of the
Company, each Subsidiary and each Alternative Investment Vehicle not normally
reflected in the accounting records of the Company, each Subsidiary and each
Alternative Investment Vehicle, as the case may be.
(b)    All valuations shall be made in accordance with the foregoing and shall
be final and binding on all Members, absent actual and apparent error.
Valuations of the Company’s assets by independent valuation consultants shall be
at the Company’s expense. The fees, costs and expenses incurred in connection
with valuations of the Company’s assets shall be Expenses for purposes of this
Agreement.

ARTICLE 10    
MISCELLANEOUS PROVISIONS




36

--------------------------------------------------------------------------------


        


Section 10.1    Power of Attorney.
(a)    Each Member irrevocably constitutes and appoints the Administrative Agent
as the true and lawful attorney-in-fact of such Member to execute, acknowledge,
swear to and file any of the following:
(i)    Any certificate or other instrument (A) which may be required to be filed
by the Company under the laws of the United States, the State of Delaware, or
any other jurisdiction, or (B) which the Administrative Agent shall file in
connection with a Valid Company Purpose; provided that no such certificate or
instrument shall have the effect of amending this Agreement or the
Administrative Services Agreement other than as expressly permitted hereby;
(ii)    Any amendment or modification of any certificate or other instrument
referred to in this Section 10.1; and
(iii)    Any agreement, document, certificate or other instrument which any
Member is required to execute in connection with the termination of such
Member’s interest in the Company and the withdrawal of such Member from the
Company, or in connection with the reduction of such Member’s interest in the
Company, which such Member has failed to execute and deliver within ten (10)
Business Days after written request by the Administrative Agent.
It is expressly acknowledged by each Member that the foregoing power of attorney
is coupled with an interest and shall survive death, legal incapacity and
assignment by such Member of its interest in the Company; provided, however,
that if a Member shall assign all of its interest in the Company and the
assignee shall, in accordance with the provisions of this Agreement, become a
substitute Member, such power of attorney shall survive such assignment only for
the purpose of enabling each attorney-in-fact to execute, acknowledge, swear to
and file any and all instruments necessary to effect such substitution.
(b)    Each Member agrees to execute, upon five (5) Business Days’ prior written
notice, a confirmatory or special power of attorney, containing the substantive
provisions of this Section 10.1, in form reasonably satisfactory to the
Administrative Agent.

Section 10.2    Determination of Disputes. Any dispute or controversy among the
Members arising out of or in connection with (a) this Agreement or any amendment
to this Agreement, (b) the breach or alleged breach of this Agreement, (c) the
actions of any of the Members (in or relating to their capacity as a member of
the Company), or (d) the formation, operation or dissolution and liquidation of
the Company or any Alternative Investment Vehicle or any Subsidiary, shall be
settled by arbitration administered by the International Centre for Dispute
Resolution in accordance with its International Arbitration Rules.  The place of
arbitration shall be New York, New York. The number of arbitrators shall be
three. The language of the arbitration shall be English. Any award of the
arbitrators shall be final and binding upon the Members, the Company, any
Alternative Investment Vehicle and any Subsidiary, and judgment upon any such
award may be entered in any court having jurisdiction thereof. The party or
parties against whom an award is made shall bear its or their own expenses and
those of the prevailing party or parties, including, without limitation, fees
and disbursements of attorneys, accountants, and financial experts, and shall
bear all arbitration fees and expenses of the arbitrators.




37

--------------------------------------------------------------------------------


        


Section 10.3    Certificate of Formation; Other Documents. The Members hereby
approve and ratify the filing of the Certificate of Formation on behalf of the
Company. The Members agree to execute such other instruments and documents as
may be required by law or which the Board deems (or any Member reasonably deems)
necessary or appropriate to carry out the intent of this Agreement. Each Member
further agrees to deliver, if requested by the Company for provision to a
third-party lender, (a) its most recent financials; (b) a certificate confirming
the remaining amount of its uncalled Capital Commitment; and (c)  such other
instruments as the Company or a lender may reasonably require in order to effect
any borrowings by the Company or any of its Subsidiaries or Portfolio Companies.

Section 10.4    Force Majeure. Whenever any act or thing is required of the
Company or a Member hereunder to be done within any specified period of time,
the Company and the Member shall be entitled to such additional period of time
to do such act or thing as shall equal any period of delay resulting from causes
beyond the reasonable control of the Company or the Member, including, without
limitation, bank holidays and actions of governmental agencies, and excluding,
without limitation, economic hardship; provided that this provision shall not
have the effect of relieving the Company or the Member from the obligation to
perform any such act or thing.

Section 10.5    Notice of Litigation or Regulatory Proceedings. Each Member
promptly shall notify the other Members in writing in the event that the Member
or an Affiliate of the Member is involved in any litigation or regulatory
enforcement proceedings, or reasonably anticipates that it may become involved
in any litigation or regulatory enforcement proceedings. After initial notice,
such Member promptly shall notify the other Members in writing of any material
developments related to the litigation or regulatory enforcement proceedings.

Section 10.6    Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the internal law of the State of Delaware, without
regard to the principles of conflicts of laws thereof, to the extent such
principles would require or permit the application of the laws of another
jurisdiction.

Section 10.7    Waivers.
(a)    No waiver of the provisions hereof shall be valid unless in writing and
then only to the extent therein set forth. Any right or remedy of the Members
hereunder may be waived by Board Approval, and any such waiver shall be binding
on all Members. Except as specifically herein provided, no failure or delay by
any party in exercising any right or remedy hereunder shall operate as a waiver
thereof, and a waiver of a particular right or remedy on one occasion shall not
be deemed a waiver of any other right or remedy or a waiver on any subsequent
occasion.
(b)    Except as otherwise provided in this Agreement, any approval or consent
of the Members may be given by Board Approval, and any such approval or consent
shall be binding on all Members.

Section 10.8    Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing or by
electronic mail (with or without attached PDFs), and shall be sufficiently given
if (a) personally delivered, (b) sent by postage prepaid, registered or
certified mail, return receipt requested, (c) sent by electronic mail, (d) sent
by a reputable overnight courier or (e) sent by facsimile transmission,
addressed as follows: if intended for the Company, to the Company’s principal
business office determined pursuant to Section 2.3; and if intended for any
Member, to the address of such Member set forth on the Company’s records, or to
such other address as any Member may designate by written notice. Notices shall
be deemed to have been given (i) when personally delivered, (ii) if sent by
registered or certified mail, on the earlier of (A) three days after the date on
which deposited in the mails or




38

--------------------------------------------------------------------------------

        


(B) the date on which received, or (iii) if sent by electronic mail, overnight
courier or facsimile transmission, on the date on which received; provided that
notices of a change of address shall not be deemed given until the actual
receipt thereof. The provisions of this Section 10.8 shall not prohibit the
giving of written notice in any other manner; any such written notice shall be
deemed given only when actually received.

Section 10.9    Construction.
(a)    The captions used herein are intended for convenience of reference only
and shall not modify or affect in any manner the meaning or interpretation of
any of the provisions of this Agreement.
(b)    As used herein, the singular shall include the plural (and vice versa),
the masculine gender shall include the feminine and neuter, and the neuter
gender shall include the masculine and feminine, unless the context otherwise
requires.
(c)    The words “hereof,” “herein,” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
(d)    References in this Agreement to Articles, Sections and Schedules are
intended to refer to Articles, Sections and Schedules of this Agreement unless
otherwise specifically stated.
(e)    Nothing in this Agreement shall be deemed to create any right in or
benefit for any creditor of the Company that is not a party hereto, and this
Agreement shall not be construed in any respect to be for the benefit of any
creditor of the Company that is not a party hereto.
(f)    References to any Person include such Person’s successors (including any
successor by merger, consolidation, conversion or acquisition of all or
substantially all of such Person’s assets) and assigns; provided that, if
restricted by this Agreement, only if such successors and assigns are permitted
hereunder.
(g)    Reference to day or days without further qualification means calendar
days.
(h)    References to any agreement, document or instrument means such agreement,
document or instrument, together with all schedules, exhibits and annexes
thereto, in each case as amended, modified, waived, supplemented, restated or
replaced and in effect from time to time in accordance with the terms thereof.
(i)    References to any applicable law means such applicable law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any Section or other provision of any applicable law means that
provision of such applicable law from time to time in effect, including those
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision.
(j)    The term “including” shall mean “including without limitation.”
(k)    References to “cash” “$” or “dollars” means the lawful currency of the
United States of America.




39

--------------------------------------------------------------------------------


        


Section 10.10    Amendments.
(a)    This Agreement may be amended at any time and from time to time by Board
Approval and the approval of each Member.
(b)    Notwithstanding the foregoing, subject to the conditions to the admission
or withdrawal of any Member or change in any Member’s Capital Commitment set
forth herein, a Member may amend this Agreement and the Member List at any time
and from time to time to reflect the admission or withdrawal of any Member or
the related change, if any, in any Member’s Capital Commitment, as contemplated
by this Agreement.
(c)    Notwithstanding anything to the contrary in this Agreement or in any
other document governing the formation, management or operation of the Company,
for so long as any obligation under the Credit and Security Agreement is
outstanding, neither the Members nor the Company shall amend, alter or change
any of Sections 2.4, 2.9, 3.1, 3.2, 5.3(c), 6.2(a), 6.4(b), 6.7(b), 6.11(b),
6.14(f), 8.2(b), this Section 10.10 or Article 1 of this Agreement (to the
extent that the terms defined in Article 1 are used in any of the foregoing
sections) (the “Special Purpose Provisions”), or any other provisions of this or
any other document governing the formation, management or operation of the
Company in a manner that is inconsistent with any of the Special Purpose
Provisions, unless the CSA Administrative Agent consents in advance and in
writing and such action has been approved by the prior unanimous written consent
of all of the Board Members, including the Independent Board Member (and no such
actions shall be taken or authorized unless there is at least one Independent
Board Member then serving in such capacity). The Special Purpose Provisions
shall restrict all Subsidiaries and Alternative Investment Vehicles to the same
extent such provisions restrict the Company. In the event of any conflict
between any of the Special Purpose Provisions and any other provision of this or
any other document governing the formation, management or operation of the
Company, a Subsidiary or an Alternative Investment Vehicle, the Special Purpose
Provisions shall control. The lenders under the Credit and Security Agreement,
and their respective successors or assigns, are intended third-party
beneficiaries of this Agreement and may enforce the Special Purpose Provisions.

Section 10.11    Legal Counsel. The Company has engaged Schulte Roth & Zabel LLP
(“Company Counsel”) as legal counsel to the Company. Company Counsel has
previously represented and/or concurrently represents the interests of the
Company, SkyKnight and/or parties related thereto in connection with matters
other than the preparation of this Agreement and may represent such Persons in
the future. Each Member: (a) approves Company Counsel’s representation of the
Company and SkyKnight in the preparation of this Agreement; and (b) acknowledges
that Company Counsel has not been engaged by any other Member to protect or
represent the interests of such Member vis-à-vis the Company or the preparation
of this Agreement, and that actual or potential conflicts of interest may exist
among the Members in connection with the preparation of this Agreement. In
addition, each Member: (i) acknowledges the possibility of a future conflict or
dispute among Members or between any Member or Members and the Company or the
Administrative Agent; and (ii) acknowledges the possibility that, under the laws
and ethical rules governing the conduct of attorneys, Company Counsel may be
precluded from representing the Company and/or SkyKnight (or any equity holder
thereof) in connection with any such conflict or dispute. Nothing in this
Section 10.11 shall preclude the Company from selecting different legal counsel
to represent it at any time in the future and no Member shall be deemed by
virtue of this Section 10.11 to have waived its right to object to any conflict
of interest relating to matters other than this Agreement or the transactions
contemplated herein.




40

--------------------------------------------------------------------------------


        


Section 10.12    Execution. This Agreement may be executed in any number of
counterparts and all such counterparts together shall constitute one agreement
binding on all Members.

Section 10.13    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto; provided that
this provision shall not be construed to permit any assignment or transfer which
is otherwise prohibited hereby.

Section 10.14    Severability. If any one or more of the provisions contained in
this Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby.

Section 10.15    Computation of Time. In computing any period of time under this
Agreement, the day of the act, event, or default from which the designated
period of time begins to run shall not be included. The last day of the period
so computed shall be included, unless it is a Saturday, Sunday or legal holiday
on which banks in New York, Delaware or Maryland are closed, in which event the
period shall run until the end of the next day which is not a Saturday, Sunday
or such a legal holiday. Any reference to “Business Day” shall refer to any day
which is not a Saturday, Sunday or such a legal holiday. Any references to time
of day shall refer to New York time.

Section 10.16    Entire Agreement. This Agreement entered into between the
Company and each Member in connection with the Members’ subscription of
interests in the Company sets forth the entire understanding among the parties
relating to the subject matter hereof, any and all prior correspondence,
conversations, memoranda or other writings being merged herein and replaced and
being without effect hereon. No promises, covenants or representations of any
character or nature other than those expressly stated herein or in any such
other agreement have been made to induce any party to enter into this Agreement.
[Remainder of page left blank]

IN WITNESS WHEREOF, the Members have caused this Limited Liability Company
Agreement to be executed and delivered as of the date first set forth above.
SkyKnight Income II, LLC
By: SkyKnight Capital, L.P., its managing member
By: SkyKnight Capital Management, LLC, its general partner
By:     /s/ Matthew Ebbel
Name: Matthew Ebbel
Title: Authorized Signatory






41

--------------------------------------------------------------------------------

        


New Mountain Finance Corporation
By:    /s/ Robert A. Hamwee
Name: Robert A. Hamwee
Title: Chief Executive Officer and President




Independent Board Member


By:    /s/ Michael Bondar
Name: Michael Bondar
Address: P.O. Box 7162
New York, NY 10150








41

--------------------------------------------------------------------------------


    


Schedule A
Member List
Dated as of: April 25, 2018
Member




Address
Capital Commitment


Capital Contributions
(since Formation)




Proportionate Share


SkyKnight Income II, LLC
SkyKnight Capital, L.P.
One Letterman Drive, Building C, Suite 3-950
San Francisco, CA 94129
$20,000,000






$0






20.0%


New Mountain Finance Corporation


787 Seventh Avenue, 48th Floor, New York, NY 10019
$80,000,000




$0




80.0%













42
        

--------------------------------------------------------------------------------


    


Schedule B
Partial List of Company Actions Requiring Board Approval
(a)    Without limiting the provisions in the Agreement requiring the Board to
approve all actions by the Company, including Section 6.1(a), 6.2(b) and 6.4,
for purposes of clarity, Board Approval shall be required for the Company, any
Subsidiary or any Alternative Investment Vehicle that is wholly-owned or
otherwise controlled by the Company to do any of the following:
(i)    Take any action or decision which results in the investment of any amount
(including any additional amount) in an Investment (other than an amount
invested pursuant to a binding obligation previously entered into with Board
Approval) or the sale, transfer or other disposition of any Investment (other
than an amount sold, transferred or otherwise disposed of pursuant to a binding
obligation previously entered into with Board Approval);
(ii)    Make any investment or subject the Company, an Alternative Investment
Vehicle or a Subsidiary to any obligation;
(iii)    Modify or waive the terms of any Investment or grant any required
approval or consent thereunder either (a) where such approval or consent
requires a unanimous vote of lenders or (b) that, if provided by the requisite
number or percentage of lenders, would result in or enable any of the following:
(1) an extension of additional capital or an extension of or increase in
commitments; (2) an amendment or waiver of a financial covenant (including
definitions having such effect); (3) an approval of an acquisition which is
expected to represent more than 10% of the earnings before interest, taxes,
depreciation and amortization of the obligor or issuer; (4) an approval of a
sale of assets which represents more than 10% of the earnings before interest,
taxes, depreciation and amortization of the obligor or issuer; (5) the
incurrence of additional senior debt by the obligor or issuer equal to or
greater than 10% of the existing senior commitments or which results in leverage
increasing by more than 1 times; or (6) an amendment or waiver of any payment
term, including mandatory prepayments;
(iv)    Enter into any transaction with a Member or an Affiliate of a Member
(except as specifically permitted by this Agreement);
(v)    Issue any securities, other than limited liability company membership
interests in respect of Capital Contributions in accordance with the Capital
Commitments;
(vi)    Make short sales of assets or engage in hedging or other derivative or
commodities transactions;
(vii)    Enter into any Facility or derivative instrument, directly or
indirectly, to leverage the Investments of the Company, any Subsidiary or any
Alternative Investment Vehicle, or to pay Expenses, indemnification and/or other
obligations; or modify or waive the terms thereof; or make a voluntary
prepayment permitted thereunder; or repay or refinance the same;
(viii)    Guarantee, or otherwise become liable for, the obligations of other
Persons, including, without limitation, Portfolio Companies and Alternative
Investment Vehicles;




45
        

--------------------------------------------------------------------------------

        


(ix)    Replace the Administrative Agent for the Company, or amend, modify or
waive the terms of the Administrative Services Agreement, in each instance other
than in accordance with the terms of the Administrative Services Agreement;
(x)    Approve a sub-administration agreement, or amend, modify or waive the
terms of a sub-administration agreement;
(xi)    Engage and/or replace the independent certified public accounting firm
for the Company, or amend, modify or waive the terms of such engagement;
(xii)    Engage and/or replace other service providers who shall provide
services to the Company or its business and negotiate, amend, modify or waive
the terms of and such engagement;
(xiii)    Admit a substitute or new Member or approve a transfer or pledge of an
interest in the Company in accordance with Article 7, except as provided
otherwise herein, including pursuant to Section 7.1(a);
(xiv)    Amend, modify or waive any provision of this Agreement;
(xv)    Make non-mandatory accounting determinations that affect reported
results of operations, balance sheet items or changes in cash flows of the
Company;
(xvi)    Approve or change the valuation process or procedures to be implemented
by the Administrative Agent, including the selection, engagement or termination
of third-party service providers;
(xvii)    Accept valuations of any assets or liabilities of the Company;
(xviii)    Approve the participation by the Administrative Agent on behalf of
the Company on creditors’ committees and any decisions or votes by the
Administrative Agent on such committees that would have an impact on, or result
in a modification to, the Investment (any such decision or vote by the
Administrative Agent to be at the direction of the Board);
(xix)    Change the name or principal office, or open additional offices;
(xx)    File for bankruptcy;
(xxi)    Commence or settle any claims or litigation;
(xxii)    Approve a drawdown of all or any portion of the unpaid balances of the
Capital Commitments of the Members, and authorize issuance of the related
Capital Call Notice to the Members;
(xxiii)    Determination of reasonable reserves required by the terms of this
Agreement or otherwise appropriate for the Company, including any Reserved
Amounts;
(xxiv)    Determination of amounts, if any, available for distribution to the
Members, and authorization to proceed with any such distributions;




46

--------------------------------------------------------------------------------

        


(xxv)    Distribute Investments in kind (excluding cash and cash equivalents);
(xxvi)    Take any action, vote or decision, or provide any consent, approval or
waiver, in connection with any right, power, privilege or interest in or with
respect to any Affiliate, Subsidiary and Alternative Investment Vehicle,
including in respect of any Facility entered into by or on behalf of any
Affiliate, Subsidiary and Alternative Investment Vehicle, except to the extent
such action, vote, decision, consent, approval or waiver may be exercised (A) by
the Administrative Agent in accordance with the terms of the Administrative
Services Agreement, or (B) by an agent of the Company as contemplated by any
Facility transaction documents authorized by Board Approval; and
(xxvii)    Without duplication of the foregoing, take any action or decision
which pursuant to any provision of this Agreement expressly requires Board
Approval, including the exercise of any of the powers or actions listed in
Section 2.4(b).
(b)    Subject to obtaining Board Approval, the Administrative Agent, the Board
and each Member may, in the name and on behalf of the Company, do all things
which they deem necessary, advisable or appropriate to make investment
opportunities approved by Board Approval available to the Company, to carry out
and implement matters approved by Board Approval, and to administer the
activities of the Company as specifically directed by the Board, including:
(i)    Execute and deliver all agreements, amendments and other documents and
exercise and perform all rights and obligations with respect to any Person in
which the Company holds an interest, including Subsidiaries, Alternative
Investment Vehicles and other investment and financing vehicles in carrying out
and implementing matters specifically approved by Board Approval;
(ii)    Bring to the attention of the Board such opportunities as such Member or
the Administrative Agent deems appropriate for the purchase, acquisition,
transfer and disposition of Investments, and, subject to specific Board
Approval, execute and deliver all agreements, amendments and other documents and
exercise and perform of all rights and obligations with respect thereto;
(iii)    Execute and deliver all agreements, amendments and other documents and
exercise and perform all rights and obligations with respect to a Facility in
carrying out and implementing matters specifically approved by Board Approval,
including implementing in the ordinary course of business any increases and
decreases in borrowings under such Facility that do not impact the Members’
Capital Commitments;
(iv)    Execute and deliver other agreements, amendments and other documents and
exercise and perform all rights and obligations with respect to matters
specifically approved by Board Approval; and
(v)    Take any and all other acts specifically delegated to such Member or the
Administrative Agent, as the case may be, by this Agreement, by the
Administrative Agent or by Board Approval.








47

--------------------------------------------------------------------------------


    


Schedule C
Initial Capital Contributions
Initial Capital Contributions of SkyKnight Income II, LLC:
Asset
Value
Cash
$0
Other Assets
$0
 
 
Total
$—



Initial Capital Contributions of New Mountain Finance Corporation:
Asset
Value
Cash
$0
Other Assets
$0
 
 
Total
$—











45
        

--------------------------------------------------------------------------------






Schedule D
Member Capital Commitments
Member
% of Total Capital 
Commitments
Capital Commitment
SkyKnight Income II, LLC
20.0%
$20,000,000
New Mountain Finance Corporation
80.0%
$80,000,000
   Total
100%
$100,000,000













46